Exhibit 10.1

$425,000,000 TERM LOAN FACILITY

AMENDED AND RESTATED CREDIT AGREEMENT

by and among

FEDERATED INVESTORS, INC.,

THE GUARANTORS PARTY HERETO,

and

THE LENDERS PARTY HERETO,

and

PNC BANK, NATIONAL ASSOCIATION, as Agent,

and

PNC CAPITAL MARKETS LLC, as Sole Bookrunner,

and

PNC CAPITAL MARKETS LLC and CITIGROUP GLOBAL MARKETS, INC., as Joint Lead
Arrangers,

and

CITIBANK, N.A., as Syndication Agent

Dated as of April 9, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                   Page

1.

 

CERTAIN DEFINITIONS

   1  

1.1

  

Certain Definitions.

   1  

1.2

  

Construction.

   17     

1.2.1

  

Number; Inclusion.

   17     

1.2.2

  

Determination.

   17     

1.2.3

  

Agent’s Discretion and Consent.

   18     

1.2.4

  

Documents Taken as a Whole.

   18     

1.2.5

  

Headings.

   18     

1.2.6

  

Implied References to this Agreement.

   18     

1.2.7

  

Persons.

   18     

1.2.8

  

Modifications to Documents.

   18     

1.2.9

  

From, To and Through.

   18     

1.2.10

  

Shall; Will.

   18  

1.3

  

Accounting Principles.

   19

2.

 

INTENTIONALLY OMITTED

   19

3.

 

TERM LOANS

   19  

3.1

  

Term Loan Commitments.

   19  

3.2

  

Nature of Lenders’ Obligations with Respect to Term Loans; Repayment Terms.

   19  

3.3

  

Term Loan Requests.

   20  

3.4

  

Use of Proceeds.

   20

4.

 

INTEREST RATES

   21  

4.1

  

Interest Rate Options.

   21     

4.1.1

  

Term Loan Interest Rate Options.

   21     

4.1.2

  

Rate Quotations.

   21     

4.1.3

  

Change in Fees or Interest Rates.

   22  

4.2

  

Interest Periods.

   22     

4.2.1

  

Amount of Borrowing Tranche.

   22     

4.2.2

  

Renewals.

   22  

4.3

  

Interest After Default.

   22     

4.3.1

  

Interest Rate.

   23     

4.3.2

  

Other Obligations.

   23     

4.3.3

  

Acknowledgment.

   23  

4.4

  

LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available.

   23     

4.4.1

  

Unascertainable.

   23     

4.4.2

  

Illegality; Increased Costs; Deposits Not Available.

   23     

4.4.3

  

Agent’s and Lender’s Rights.

   24  

4.5

  

Selection of Interest Rate Options.

   24

5.

 

PAYMENTS

   25     

5.1

  

Payments.

   25

 

ii



--------------------------------------------------------------------------------

 

5.2

  

Pro Rata Treatment of Lenders.

   25  

5.3

  

Interest Payment Dates.

   25  

5.4

  

Voluntary Prepayments.

   26     

5.4.1

  

Right to Prepay.

   26     

5.4.2

  

Replacement of a Lender.

   27     

5.4.3

  

Change of Lending Office.

   27  

5.5

  

Intentionally Omitted.

   28  

5.6

  

Additional Compensation in Certain Circumstances.

   28     

5.6.1

  

Increased Costs Generally.

   28     

5.6.2

  

Capital Requirements.

   28     

5.6.3

  

Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans.

   29     

5.6.4

  

Delay in Requests.

   29  

5.7

  

Taxes.

   29     

5.7.1

  

Payments Free of Taxes.

   29     

5.7.2

  

Payment of Other Taxes by the Borrower.

   29     

5.7.3

  

Indemnification by the Borrower.

   29     

5.7.4

  

Evidence of Payments.

   30     

5.7.5

  

Status of Lenders.

   30  

5.8

  

Indemnity.

   31  

5.9

  

Sharing of Payments by Lenders.

   32  

5.10

  

Presumptions by Agent.

   33

6.

 

REPRESENTATIONS AND WARRANTIES

   33  

6.1

  

Representations and Warranties.

   33     

6.1.1

  

Organization and Qualification.

   33     

6.1.2

  

Subsidiaries.

   33     

6.1.3

  

Power and Authority.

   34     

6.1.4

  

Validity and Binding Effect.

   34     

6.1.5

  

No Conflict.

   34     

6.1.6

  

Litigation.

   35     

6.1.7

  

Title to Properties.

   35     

6.1.8

  

Financial Statements.

   35     

6.1.9

  

Use of Proceeds; Margin Stock.

   35     

6.1.10

  

Full Disclosure.

   36     

6.1.11

  

Taxes.

   36     

6.1.12

  

Consents and Approvals.

   36     

6.1.13

  

No Event of Default; Compliance with Instruments.

   37     

6.1.14

  

Patents, Trademarks, Copyrights, Licenses, Etc.

   37     

6.1.15

  

Insurance.

   37     

6.1.16

  

Compliance with Laws.

   37     

6.1.17

  

Material Contracts; Burdensome Restrictions.

   37     

6.1.18

  

Investment Companies; Regulated Entities.

   38     

6.1.19

  

Plans and Benefit Arrangements.

   38     

6.1.20

  

Employment Matters.

   39     

6.1.21

  

Environmental Matters.

   39     

6.1.22

  

Senior Debt Status.

   39

 

iii



--------------------------------------------------------------------------------

    

6.1.23

  

Anti-Terrorism Laws.

   39     

6.1.24

  

Existing Business.

   40

7.

 

CONDITIONS OF LENDING

   41  

7.1

  

First Loans.

   41     

7.1.1

  

Officer’s Certificate.

   41     

7.1.2

  

Secretary’s Certificate.

   41     

7.1.3

  

Delivery of Loan Documents.

   42     

7.1.4

  

Opinion of Counsel.

   42     

7.1.5

  

Legal Details.

   42     

7.1.6

  

Payment of Fees.

   42     

7.1.7

  

Consents.

   42     

7.1.8

  

Officer’s Certificate Regarding MACs.

   42     

7.1.9

  

No Violation of Laws.

   42     

7.1.10

  

No Actions or Proceedings.

   43  

7.2

  

Each Additional Loan.

   43  

7.3

  

Amendment and Restatement.

   43

8.

 

COVENANTS

   44  

8.1

  

Affirmative Covenants.

   44     

8.1.1

  

Preservation of Existence, Etc.

   44     

8.1.2

  

Payment of Liabilities, Including Taxes, Etc.

   44     

8.1.3

  

Maintenance of Insurance.

   44     

8.1.4

  

Maintenance of Properties and Leases.

   44     

8.1.5

  

Maintenance of Patents, Trademarks, Etc.

   44     

8.1.6

  

Visitation Rights.

   45     

8.1.7

  

Keeping of Records and Books of Account.

   45     

8.1.8

  

Plans and Benefit Arrangements.

   45     

8.1.9

  

Compliance with Laws.

   45     

8.1.10

  

[Intentionally Omitted.]

   46     

8.1.11

  

New Subsidiaries.

   46     

8.1.12

  

[Intentionally Omitted.]

   46     

8.1.13

  

Anti-Terrorism Laws.

   46  

8.2

  

Negative Covenants.

   46     

8.2.1

  

Indebtedness.

   46     

8.2.2

  

Liens.

   47     

8.2.3

  

Guaranties.

   47     

8.2.4

  

[Intentionally Omitted.]

   48     

8.2.5

  

[Intentionally Omitted.]

   48     

8.2.6

  

Liquidations, Mergers, Consolidations, Acquisitions.

   48     

8.2.7

  

Dispositions of Assets or Subsidiaries.

   48     

8.2.8

  

Affiliate Transactions.

   49     

8.2.9

  

Continuation of or Change in Business.

   49     

8.2.10

  

Plans and Benefit Arrangements.

   50     

8.2.11

  

Fiscal Year; Accounting Methods.

   50     

8.2.12

  

No Restriction on Dividends.

   50     

8.2.13

  

Change in Ownership.

   50

 

iv



--------------------------------------------------------------------------------

   

8.2.14

  

Maximum Leverage Ratio.

   50    

8.2.15

  

Minimum Interest Coverage Ratio.

   50  

8.3

 

Reporting Requirements.

   51    

8.3.1

  

Quarterly Financial Statements.

   51    

8.3.2

  

Annual Financial Statements.

   51    

8.3.3

  

Certificate of the Borrower.

   51    

8.3.4

  

Notice of Default.

   52    

8.3.5

  

Notice of Litigation.

   52    

8.3.6

  

Certain Events.

   52    

8.3.7

  

Other Notices, Reports and Information.

   52    

8.3.8

  

Notices Regarding Plans and Benefit Arrangements.

   53    

8.3.9

  

Notices Regarding Special Purpose Subsidiaries.

   54    

8.3.10

  

Notice of Change in Debt Rating.

   54

9.

 

DEFAULT

   54  

9.1

 

Events of Default.

   54    

9.1.1

  

Payments Under Loan Documents.

   55    

9.1.2

  

Breach of Warranty.

   55    

9.1.3

  

Breach of Certain Covenants.

   55    

9.1.4

  

Breach of Other Covenants.

   55    

9.1.5

  

Defaults in Other Agreements or Indebtedness.

   55    

9.1.6

  

Final Judgments or Orders.

   55    

9.1.7

  

Loan Document Unenforceable.

   56    

9.1.8

  

Proceedings Against Assets.

   56    

9.1.9

  

Notice of Lien or Assessment.

   56    

9.1.10

  

Insolvency.

   56    

9.1.11

  

Events Relating to Plans and Benefit Arrangements.

   56    

9.1.12

  

Cessation of Business.

   57    

9.1.13

  

Involuntary Proceedings.

   57    

9.1.14

  

Voluntary Proceedings.

   57  

9.2

 

Consequences of Event of Default.

   58    

9.2.1

  

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

   58    

9.2.2

  

Bankruptcy, Insolvency or Reorganization Proceedings.

   58    

9.2.3

  

Set-off.

   58    

9.2.4

  

Suits, Actions, Proceedings.

   59    

9.2.5

  

Application of Proceeds; Collateral Sharing.

   59    

9.2.6

  

Other Rights and Remedies.

   59

10.

 

THE AGENT

   60  

10.1

 

Appointment and Authority.

   60  

10.2

 

Rights as a Lender.

   60  

10.3

 

Exculpatory Provisions.

   60  

10.4

 

Reliance by Agent.

   61  

10.5

 

Delegation of Duties.

   61  

10.6

 

Resignation of Agent.

   62  

10.7

 

Non-Reliance on Agent and Other Lenders.

   62

 

v



--------------------------------------------------------------------------------

 

10.8

  

No Other Duties, etc.

   63  

10.9

  

Agent’s Fee.

   63  

10.10

  

Authorization to Release Guarantors.

   63  

10.11

  

No Reliance on Agent’s Customer Identification Program.

   63

11.

 

MISCELLANEOUS

   63  

11.1

  

Modifications, Amendments or Waivers.

   63     

11.1.1

  

Increase of Commitment.

   64     

11.1.2

  

Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment.

   64     

11.1.3

  

Release of Guarantor.

   64     

11.1.4

  

Miscellaneous.

   64  

11.2

  

No Implied Waivers; Cumulative Remedies; Writing Required.

   64  

11.3

  

Expenses; Indemnity; Damage Waiver.

   65     

11.3.1

  

Costs and Expenses.

   65     

11.3.2

  

Indemnification by the Borrower.

   65     

11.3.3

  

Reimbursement by Lenders.

   66     

11.3.4

  

Waiver of Consequential Damages, Etc.

   66     

11.3.5

  

Payments.

   66  

11.4

  

Holidays.

   66  

11.5

  

Funding by Branch, Subsidiary or Affiliate.

   67     

11.5.1

  

Notional Funding.

   67     

11.5.2

  

Actual Funding.

   67  

11.6

  

Notices; Effectiveness; Electronic Communication.

   67     

11.6.1

  

Notices Generally.

   67     

11.6.2

  

Electronic Communications.

   68     

11.6.3

  

Change of Address, Etc.

   68  

11.7

  

Severability.

   68  

11.8

  

Governing Law.

   68  

11.9

  

Prior Understanding.

   69  

11.10

  

Duration; Survival.

   69  

11.11

  

Successors and Assigns.

   69     

11.11.1

  

Successors and Assigns Generally.

   69     

11.11.2

  

Assignments by Lenders.

   69     

11.11.3

  

Register.

   71     

11.11.4

  

Participations.

   71     

11.11.5

  

Limitations upon Participant Rights Successors and Assigns Generally.

   72     

11.11.6

  

Certain Pledges; Successors and Assigns Generally.

   72  

11.12

  

Confidentiality.

   72     

11.12.1

  

General.

   72     

11.12.2

  

Sharing Information With Affiliates of the Lenders.

   73  

11.13

  

Counterparts; Integration; Effectiveness.

   73  

11.14

  

Agent’s or Lender’s Consent.

   73  

11.15

  

Exceptions.

   73  

11.16

  

CONSENT TO FORUM; WAIVER OF JURY TRIAL.

   74     

11.16.1

  

SUBMISSION TO JURISDICTION.

   74

 

vi



--------------------------------------------------------------------------------

    

11.16.2

  

WAIVER OF VENUE.

   74     

11.16.3

  

SERVICE OF PROCESS.

   74     

11.16.4

  

WAIVER OF JURY TRIAL.

   75  

11.17

  

Certifications From Lenders and Participants.

   75     

11.17.1

  

[Intentionally Omitted.]

   75     

11.17.2

  

USA Patriot Act.

   75  

11.18

  

Joinder of Parties to Loan Documents.

   75

 

vii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS SCHEDULES       SCHEDULE 1.1(A)    -   
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(P)    -   
PERMITTED LIENS SCHEDULE 6.1.2    -    SUBSIDIARIES SCHEDULE 8.2.1    -   
PERMITTED INDEBTEDNESS EXHIBITS       EXHIBIT 1.1(A)    -    ASSIGNMENT AND
ASSUMPTION AGREEMENT EXHIBIT 1.1(G)    -    GUARANTY AGREEMENT EXHIBIT 1.1(L)   
-    LOAN DOCUMENT JOINDER EXHIBIT 1.1(T)    -    TERM NOTE EXHIBIT 3.3    -   
TERM LOAN REQUEST EXHIBIT 7.1.4    -    OPINION OF COUNSEL EXHIBIT 8.3.3    -   
QUARTERLY COMPLIANCE CERTIFICATE

 

viii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of April 9, 2010 and is
made by and among FEDERATED INVESTORS, INC., a Pennsylvania corporation (the
“Borrower”), each of the GUARANTORS (as hereinafter defined), the LENDERS (as
hereinafter defined), and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
agent for the Lenders under this Agreement (hereinafter referred to in such
capacity as the “Agent”).

WITNESSETH:

WHEREAS, the Borrower, the Guarantors, certain of the Lenders, and the Agent are
parties to that certain Credit Agreement dated as of August 19, 2008 (the “Prior
Credit Agreement”) pursuant to which the Lenders provided a term loan facility
to the Borrower in an aggregate principal amount not to exceed $140,000,000 as
such amount may have been increased from time to time up to an amount not to
exceed $150,000,000; and

WHEREAS, the Borrower has requested the Lenders to provide a term loan facility
to the Borrower in an aggregate principal amount not to exceed $425,000,000; and

WHEREAS, the Lenders have agreed to provide the credit facility requested by the
Borrower pursuant to the terms and conditions of this Agreement which, from and
after the date hereof, shall amend and restate the terms of the Prior Credit
Agreement;

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree that the Prior Credit Agreement shall be amended and restated
in its entirety as follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

Agent shall mean PNC Bank, National Association, and its successors and assigns.

 

1



--------------------------------------------------------------------------------

Agent’s Fee shall have the meaning assigned to that term in Section 10.9.

Agent’s Letter shall have the meaning assigned to that term in Section 10.9.

Agreement shall mean this Amended and Restated Credit Agreement, as the same may
be supplemented or amended from time to time, including all schedules and
exhibits.

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

Applicable Margin shall mean, as applicable:

(A) one percent (1.0%) to be added to the Base Rate under the Base Rate Option.

(B) two percent (2.0%) to be added to the LIBOR Rate under the LIBOR Rate
Option.

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Lender, a Transferor Lender and the Agent,
as Agent and on behalf of the remaining Lenders, substantially in the form of
Exhibit 1.1(A).

Audited Statements shall have the meaning assigned to that term in
Section 6.1.8.

Authorized Officer shall mean those individuals, designated by written notice to
the Agent from the Borrower, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder. The Borrower may
amend such list of individuals from time to time by giving written notice of
such amendment to the Agent.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate plus 50 basis points
(0.5%), and (b) the Prime Rate, and (c) the Daily LIBOR Rate plus 100 basis
points (1.0%). Any change in the Base Rate (or any component thereof) shall take
effect at the opening of business on the day such change occurs.

Base Rate Option shall mean the option of the Borrower to have Term Loans bear
interest at the rate and under the terms and conditions set forth in
Section 4.1.1(i).

 

2



--------------------------------------------------------------------------------

Benefit Arrangement shall mean at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

Blocked Person shall have the meaning assigned to such term in Section 6.1.23.2.

Borrower shall mean Federated Investors, Inc., a corporation organized and
existing under the laws of the Commonwealth of Pennsylvania.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

CDOs shall mean collateralized debt obligation structures for which any of the
Loan Parties provides investment advice.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Official Body or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of Law) by any Official
Body.

Class A Shares shall mean the Class A Common Stock of the Borrower.

Closing Date shall mean April 9, 2010.

Commitment shall mean as to any Lender its Term Loan Commitment, and Commitments
shall mean the aggregate of the Term Loan Commitments of all of the Lenders.

Compliance Certificate shall have the meaning assigned to such term in
Section 8.3.3.

Consideration shall mean, with respect to any acquisition pursuant to
Section 8.2.6(ii), the aggregate of (i) the cash paid by any of the Loan Parties
or any Subsidiary of a Loan Party, directly or indirectly, to the seller in
connection therewith, (ii) the Indebtedness incurred or assumed by any of the
Loan Parties or any Subsidiary of a Loan Party, whether in

 

3



--------------------------------------------------------------------------------

favor of the seller or otherwise and whether fixed or contingent, (iii) any
Guaranty given or incurred by any Loan Party or any Subsidiary of a Loan Party
in connection therewith, and (iv) any other consideration given or obligation
incurred by any of the Loan Parties or any Subsidiary of a Loan Party in
connection therewith.

Consolidated EBITDA as of the end of any fiscal quarter for the four (4) fiscal
quarters then ended shall mean (i) the sum of net income, depreciation,
amortization, other non-cash charges to net income (excluding any non-cash
charges which require an accrual or reserve for cash charges for any future
period), interest expense and income tax expense minus (ii) non-cash credits to
net income, in each case of the Borrower and its Consolidated Subsidiaries for
such period determined in accordance with GAAP; provided that if the Borrower
and Consolidated Subsidiaries shall make one or more acquisitions or
dispositions of the capital stock of any Person or all or substantially all of
the assets of any Person permitted by Sections 8.2.6 or 8.2.7 during such
period, Consolidated EBITDA for such period shall be adjusted on a pro forma
basis in a manner satisfactory to the Agent to give effect to all such
acquisitions or dispositions as if they had occurred at the beginning of such
period.

Consolidated Subsidiaries shall mean and include those subsidiaries or other
entities whose accounts are consolidated with the accounts of the Borrower in
accordance with GAAP provided that (i) for the purpose of calculating the
financial ratios in Sections 8.2.14 and 8.2.15, the impact of the sale or
assignment of any Designated Assets, in either case pursuant to the Master
Agreement, the Purchase and Sale Agreement or any similar agreement or program
and in accordance with Section 8.2.7(i), shall be excluded and (ii) to the
extent that FIN 46, FASB 167 or any successor or similar applicable accounting
pronouncement adopted by the Borrower requires the consolidation of the account
of any Funds with the account of the Borrower, the impact of FIN 46, FASB 167 or
any successor or similar applicable accounting pronouncement adopted by the
Borrower shall be excluded.

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the investigation,
cleanup, removal, remediation, containment, abatement of or other response
action or which otherwise constitutes a violation of Environmental Laws.

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
LIBOR Reserve Percentage on such day.

Defaulting Lender shall mean any Lender that (a) has failed to fund any portion
of the Loans required to be funded by it hereunder within one (1) Business Day
of the date required to be funded by it hereunder unless such failure has been
cured and all interest accruing as a result of such failure has been fully paid
in accordance with the terms hereof, (b) has otherwise failed to pay over to the
Agent or any other Lender any other amount required to be paid by it hereunder
within one (1) Business Day of the date when due, unless the subject of a good
faith dispute or unless such failure has been cured and all interest accruing as
a result of such failure has been fully paid in accordance with the terms
hereof, or (c) has since the date of this Agreement been deemed insolvent by an
Official Body or become the subject of a bankruptcy, receivership,
conservatorship or insolvency proceeding.

 

4



--------------------------------------------------------------------------------

Delinquent Lender shall have the meaning assigned to such term in Section 5.9
[Sharing of Payments by Lenders].

Designated Assets shall mean the right to receive deferred sales charges,
including 12b-1 and contingent deferred sales charges, and any comparable fees
from a Fund relating to the sale of Fund shares or sales of other interest in or
obligations of Funds and the maintenance of customer accounts, including
shareholder servicing fees.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Domestic Subsidiaries shall mean any Subsidiary of the Borrower that is
organized or incorporated under the Laws of any state or commonwealth in the
United States of America.

Environmental Complaint shall mean any written complaint by any Person or
Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or any order, notice of
violation, citation, subpoena, request for information or other written notice
or demand of any type issued by an Official Body pursuant to any Environmental
Laws.

Environmental Laws shall mean all federal, state, local and foreign Laws and any
consent decrees, settlement agreements, judgments, orders, directives, policies
or programs issued by or entered into with an Official Body pertaining or
relating to: (i) pollution or pollution control; (ii) protection of human health
or the environment; (iii) employee safety in the workplace; (iv) the presence,
use, management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, transport, storage, collection,
distribution, disposal or release or threat of release of Regulated Substances;
(v) the presence of Contamination; (vi) the protection of endangered or
threatened species; and (vii) the protection of Environmentally Sensitive Areas.

Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

5



--------------------------------------------------------------------------------

ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

Event of Default shall mean any of the events described in Section 9.1 and
referred to therein as an “Event of Default.”

Excluded Taxes shall mean, with respect to the Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 5.7.5 [Status of Lenders],
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 5.7.1 [Payment Free of Taxes].

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Expiration Date shall mean April 9, 2015.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Agent (for the purposes of this definition only,

 

6



--------------------------------------------------------------------------------

an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Agent at such time (which determination shall
be conclusive absent manifest error); provided however, that if such day is not
a Business Day, the Federal Funds Open Rate for such day shall be the “open”
rate on the immediately preceding Business Day. If and when the Federal Funds
Open Rate changes, the rate of interest with respect to any advance to which the
Federal Funds Open Rate applies will change automatically without notice to the
Borrower, effective on the date of any such change.

Federated Bank shall mean Federated Investors Trust Company, a state chartered
trust company under the laws of Pennsylvania.

FIN 46(R) shall mean the Financial Accounting Standards Board Interpretation
No. 46 “Consolidation of Variable Interest Entities”.

Foreign Lender shall mean any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

Foreign Subsidiaries shall mean the Subsidiaries of the Borrower that are not
Domestic Subsidiaries.

Fund Fees shall mean the management, administrative, shareholder services,
12b-1, contingent deferred sales charges and other similar fees contractually
due any of the Loan Parties or any Subsidiary of a Loan Party from the Funds.

Funds shall mean the mutual funds, CDOs, investment conduits, separate accounts
(including without limitation, separately managed accounts, institutional
accounts, sub-advised funds and other managed products), liquidation portfolios
or other entities for which any of the Loan Parties or any Subsidiary of a Loan
Party serves as an advisor, an administrator, a distributor or a servicer.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3, and applied on a
consistent basis both as to classification of items and amounts.

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page to the Guaranty Agreement and each other
Person which joins the Guaranty Agreement as a Guarantor after the date hereof
pursuant to Section 11.18.

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

 

7



--------------------------------------------------------------------------------

Guaranty Agreement shall mean the Guaranty and Suretyship Agreement in
substantially the form of Exhibit 1.1(G) executed and delivered by each of the
Guarantors to the Agent for the benefit of the Lenders.

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, (iv) obligations under any currency swap agreement
or interest rate swap, cap, collar or floor agreement or other interest rate
management device, (v) any other transaction (including forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than thirty (30) days past due), or (vi) any Guaranty of Indebtedness
for borrowed money.

Indemnified Taxes shall mean Taxes other than Excluded Taxes.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or Subsidiary thereof or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors; undertaken
under any Law.

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Term Loans bear interest under the LIBOR Rate Option. Subject
to the last sentence of this definition, such period shall be one (1), two (2),
three (3), six (6) or twelve (12) Months. Such Interest Period shall commence on
the effective date of such Interest Rate Option, which shall be (i) the
Borrowing Date if the Borrower is requesting new Loans, or (ii) the date of
renewal of or conversion to the LIBOR Rate Option if the Borrower is renewing or
converting to the LIBOR Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrower shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the Expiration
Date.

 

8



--------------------------------------------------------------------------------

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrower, the Guarantor and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

Investment Company Act shall mean the Investment Company Act of 1940, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

IRS shall mean the Internal Revenue Service.

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.

Lender shall mean the financial institutions named on Schedule 1.1(A) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which the Agent
confirms: (i) is documented in a standard International Swap Dealer Association
Agreement, and (ii) provides for the method of calculating the reimbursable
amount of the provider’s credit exposure in a reasonable and customary manner.

Leverage Ratio shall mean the ratio of Total Funded Indebtedness to Consolidated
EBITDA.

LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Agent which has been approved
by the British

 

9



--------------------------------------------------------------------------------

Bankers’ Association as an authorized information vendor for the purpose of
displaying rates at which US dollar deposits are offered by leading banks in the
London interbank deposit market (for the purposes of this definition only, an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for U.S. Dollars for an amount comparable to such Borrowing Tranche
and having a borrowing date and a maturity comparable to such Interest Period
(or if there shall at any time, for any reason, no longer exist a Bloomberg Page
BBAM1 (or any substitute page) or any Alternate Source, a comparable replacement
rate determined by the Agent at such time (which determination shall be
conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage. LIBOR may also be expressed by the following formula:

 

LIBOR Rate   =

  

London interbank offered rates quoted by Bloomberg

or appropriate successor as shown on Bloomberg Page BBAM1

               1.00 - LIBOR Reserve Percentage

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Agent shall give
prompt notice to the Borrower of the LIBOR Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

LIBOR Rate Option shall mean the option of the Borrower to have Term Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii) [LIBOR
Rate Option].

LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

Limited Investments shall mean the following: (i) investments or contributions
by a Loan Party directly or indirectly in the capital stock of or other payments
(except in connection with transactions for fair value in the ordinary course of
business, including usual and customary service and occupancy contracts) to any
of the Special Purpose Subsidiaries, (ii) loans by a Loan Party or a Subsidiary
of a Loan Party directly or indirectly to any of the Special Purpose
Subsidiaries, (iii) guarantees by a Loan Party or a Subsidiary of a Loan Party
directly or indirectly of the obligations of any of the Special Purpose
Subsidiaries, or (iv) other obligations, contingent or otherwise, of the Loan
Parties or a Subsidiary of a Loan Party to or for the benefit of any of the
Special Purpose Subsidiaries.

 

10



--------------------------------------------------------------------------------

LLC Interests shall have the meaning given to such term in Section 6.1.2.

Loan Documents shall mean this Agreement, the Agent’s Letter, the Guaranty
Agreement, and any other instruments, certificates or documents delivered or
contemplated to be delivered hereunder or thereunder or in connection herewith
or therewith, as the same may be supplemented or amended from time to time in
accordance herewith or therewith, and Loan Document shall mean any of the Loan
Documents.

Loan Parties shall mean the Borrower and the Guarantors.

Loan Document Joinder shall mean a joinder by a Person as a party (to the extent
required by Section 8.1.11) under this Agreement, the Guaranty Agreement and the
other Loan Documents in the form of Exhibit 1.1(L).

Loan Request shall have the meaning given to such term in Section 3.3.

Loans shall mean collectively and Loan shall mean separately all Term Loans or
any Term Loan.

Master Agreement shall mean the Federated Investors Program Master Agreement
dated as of October 24, 1997, among Federated Investors, Federated Funding
1997-1, Inc., Federated Investors Management Company, Federated Securities
Corp., the Owner Trustee of the PLT Finance Trust 1997-1, PLT Finance, L.P.,
Putnam, Lovell & Thorton Inc., and Bankers Trust Company, as amended or replaced
from time to time as permitted under this Agreement.

Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, results of operations
or prospects of the Loan Parties and their Subsidiaries taken as a whole,
(c) impairs materially or could reasonably be expected to impair materially the
ability of the Loan Parties and their Subsidiaries taken as a whole to duly and
punctually pay or perform their Indebtedness, or (d) impairs materially or could
reasonably be expected to impair materially the ability of the Agent or any of
the Lenders, to the extent permitted, to enforce their legal remedies pursuant
to this Agreement or any other Loan Document.

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

 

11



--------------------------------------------------------------------------------

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.

Notes shall mean the Term Notes.

Notices shall have the meaning assigned to that term in Section 11.6.

Obligation shall mean any obligation or liability of any of the Loan Parties to
the Agent or any of the Lenders, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due, under or in connection with (i) this Agreement, the
Notes, the Agent’s Letter or any other Loan Document whether to the Agent, any
of the Lenders or their Affiliates or other Persons provided for under such Loan
Documents, and (ii) any Lender Provided Interest Rate Hedge.

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

Other Taxes shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

Partnership Interests shall have the meaning given to such term in
Section 6.1.2.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Permitted Liens shall mean:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(ii) pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

 

12



--------------------------------------------------------------------------------

(iv) (A) good-faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;
and (B) Liens granted to surety companies, or to financial institutions to
secure standby letters of credit issued by such institutions to surety
companies, as an inducement for such surety companies to issue or maintain
existing surety, appeal, indemnity, performance or other similar bonds required
in the ordinary course of business;

(v) encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi) any Lien existing on the date of this Agreement and described on Schedule
1.1(P), provided, that the principal amount secured thereby as of the Closing
Date is not hereafter increased and no additional assets become subject to such
Lien;

(vii) operating leases;

(viii) capital leases made under usual and customary terms in the ordinary
course of business and Purchase Money Security Interests, in each case as and to
the extent permitted in Section 8.2.1(ii); and

(ix) the following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not result in a Material Adverse
Change:

(1) claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty, provided that each of the Companies maintains
such reserves or other appropriate provisions as shall be required by GAAP and
pays all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien;

(2) claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;

(3) claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

 

13



--------------------------------------------------------------------------------

(4) Liens of governmental entities arising under federal or state environmental
laws.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

PNC Bank shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice, passage
of time or a determination by the Agent or the Required Lenders, or any
combination of the foregoing, would constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Agent at its Principal Office as its then prime rate, which rate may not be
the lowest or most favorable rate then being charged to commercial borrowers or
others by the Agent. Any change in the Prime Rate shall take effect at the
opening of business on the day such change is announced.

Principal Office shall mean the main banking office of the Agent in Pittsburgh,
Pennsylvania.

Prior Credit Agreement shall have the meaning assigned to that term in the
recitals to this Agreement.

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Agent).

 

14



--------------------------------------------------------------------------------

Purchase and Sale Agreement shall mean the Purchase and Sale Agreement dated as
of December 21, 2000, as amended, by and among Federated Investors Management
Company, Federated Securities Corp., Federated Funding 1997-1, Inc., Federated
Investors, Inc., Citibank, N.A., and Citicorp North America, Inc.

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

Purchasing Lender shall mean a Lender which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

Ratable Share shall mean the proportion that a Lender’s Commitment bears to the
Commitments of all of the Lenders.

Regulated Subsidiary shall mean any Subsidiary of the Borrower that is
(i) registered as a broker dealer pursuant to Section 15 of the Securities
Exchange Act of 1934, or (ii) engaged in the business of banking or the exercise
of trust powers and regulated by federal or state banking regulators.

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
“hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,” or
“regulated substance” or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.

Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan.

Required Environmental Permits shall mean all permits, licenses, bonds,
consents, programs, approvals or authorizations required under Environmental
Laws to own, occupy or maintain the Property or which otherwise are required for
the operations and business activities of the Loan Parties and their
Subsidiaries.

 

15



--------------------------------------------------------------------------------

Required Lenders shall mean, so long as there are three (3) or more Lenders
(other than any Defaulting Lender):

(i) if there are no Loans outstanding, Lenders (other than any Defaulting
Lender) whose Commitments aggregate more than 50% of the Commitments of all of
the Lenders (other than any Defaulting Lender), or

(ii) if there are Loans outstanding, any Lender or group of Lenders (other than
any Defaulting Lender) if the sum of the Loans of such Lenders then outstanding
aggregates more than 50% of the total principal amount of all of the Loans then
outstanding;

provided, however, if there are less than three (3) Lenders, the Required
Lenders shall be all Lenders (other than any Defaulting Lender).

Revolving Credit Agreement shall mean the Credit Agreement, dated as of
October 31, 2006, by and among the Borrower, the Guarantors, the Agent and the
Lenders set forth therein, as amended, restated, modified or supplemented from
time to time.

Special Purpose Subsidiary shall mean any corporation, business trust or other
entity formed by the Borrower to engage in the limited activities permitted by
Section 8.2.9(i) and shall be an indirect wholly owned subsidiary of the
Borrower, provided, that if the Special Purpose Subsidiary is organized under
the law of a foreign jurisdiction which requires that residents of such foreign
jurisdiction maintain a certain level of ownership interest in such Special
Purpose Subsidiary, then a wholly owned Subsidiary of the Borrower shall own a
number of outstanding shares of such Special Purpose Subsidiary that is not less
than the greater of (i) 51% of the outstanding shares of such Special Purpose
Subsidiary, and (ii) the maximum number of outstanding shares of such Special
Purpose Subsidiary permitted pursuant to the law of such foreign jurisdiction.

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which fifty percent (50%) or more (by number of shares or number of votes) of
the outstanding capital stock or shares of beneficial interest normally entitled
to vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, or any partnership of which such Person is a general partner or of
which fifty percent (50%) or more of the partnership interests is at the time
directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries, and (ii) any corporation, trust, partnership or other entity which
is controlled or capable of being controlled by such Person or one or more of
such Person’s Subsidiaries. For the purposes of this Agreement, none of the
Special Purpose Subsidiaries or the Funds shall be considered a “Subsidiary” of
the Borrower or any Loan Party.

Subsidiary Shares shall have the meaning assigned to that term in Section 6.1.2.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.

 

16



--------------------------------------------------------------------------------

Term Loan Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(A) in the column labeled
“Amount of Commitment for Term Loans,” and thereafter on Schedule I to the most
recent Assignment and Assumption Agreement, if any, to which such Lender is a
party, and Term Loan Commitments shall mean the aggregate Term Loan Commitments
of all of the Lenders.

Term Loans shall mean collectively and Term Loan shall mean separately all Term
Loans or any Term Loan made by the Lenders or one of the Lenders to the Borrower
pursuant to Section 3.1.

Term Notes shall mean collectively and Term Note shall mean separately all the
Term Notes of the Borrower in the form of Exhibit 1.1(R) evidencing the Term
Loans together with all amendments, extensions, renewals, replacements,
refinancings or refundings thereof in whole or in part.

Total Funded Indebtedness shall mean, as of any date of determination, the sum
of all Indebtedness representing borrowed money, including both the current and
long-term portion thereof, capitalized lease obligations, reimbursement
obligations under letters of credit, and, without duplication, contingent and
guaranty obligations with respect to the foregoing, in each case of the Borrower
and its Subsidiaries for such period determined and consolidated in accordance
with GAAP.

Transferor Lender shall mean the selling Lender pursuant to an Assignment and
Assumption Agreement.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

1.2 Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

1.2.1 Number; Inclusion.

References to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
“including” has the meaning represented by the phrase “including without
limitation”.

1.2.2 Determination.

References to “determination” of or by the Agent or the Lenders shall be deemed
to include good-faith estimates by the Agent or the Lenders (in the case of
quantitative determinations) and good-faith beliefs by the Agent or the Lenders
(in the case of qualitative determinations) and such determination shall be
conclusive absent manifest error.

 

17



--------------------------------------------------------------------------------

1.2.3 Agent’s Discretion and Consent.

Whenever the Agent or the Lenders are granted the right herein to act in its or
their sole discretion or to grant or withhold consent such right shall be
exercised in good faith.

1.2.4 Documents Taken as a Whole.

The words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document.

1.2.5 Headings.

The section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect.

1.2.6 Implied References to this Agreement.

Article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified.

1.2.7 Persons.

Reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity.

1.2.8 Modifications to Documents.

Reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated.

1.2.9 From, To and Through.

Relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”.

1.2.10 Shall; Will.

References to “shall” and “will” are intended to have the same meaning.

 

18



--------------------------------------------------------------------------------

1.3 Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP provided that for the purpose of determining
compliance with Sections 8.2.1 and 8.2.2, the impact of the incurrence of
indebtedness or creation of liens in connection with the sale or transfer of
Designated Assets as described and permitted under Sections 8.2.7(i) shall be
excluded. If one or more changes in GAAP after the date of this Agreement are
required to be applied to then existing transactions, and either a violation of
one or more provisions hereof shall have occurred which would not have occurred
if no change in accounting principles had taken place or a violation of one or
more of the provisions hereof shall not occur which would have occurred if no
change in accounting principles had taken place:

(a) the parties agree that any such violation shall not be considered to
constitute an Event of Default for a period of thirty (30) days;

(b) the parties agree in such event to negotiate in good faith to attempt to
draft an amendment of this Agreement satisfactory to the Required Lenders which
shall approximate to the extent possible the economic effect of the original
provisions hereof after taking into account such change or changes in GAAP; and

(c) if the parties are unable to negotiate such an amendment satisfactory to the
Required Lenders within thirty (30) days, then as used in this Agreement “GAAP”
shall mean generally accepted accounting principles as in effect prior to such
change.

2. INTENTIONALLY OMITTED

3. TERM LOANS

3.1 Term Loan Commitments.

Subject to the terms and conditions hereof, and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make a term
loan (the “Term Loan”) to the Borrower on the Closing Date in such principal
amount as the Borrower shall request up to, but not exceeding such Lender’s Term
Loan Commitment.

3.2 Nature of Lenders’ Obligations with Respect to Term Loans; Repayment Terms.

The obligations of each Lender to make Term Loans to the Borrower shall be in
the proportion that such Lender’s Term Loan Commitment bears to the Term Loan
Commitments of all Lenders to the Borrower, but each Lender’s Term Loan to the
Borrower shall never exceed its Term Loan Commitment. The failure of any Lender
to make a Term Loan shall not relieve any other Lender of its obligations to
make a Term Loan nor shall it impose any additional liability on any other
Lender hereunder. Except as expressly set forth in Section 3.3, the Lenders

 

19



--------------------------------------------------------------------------------

shall have no obligation to make Term Loans hereunder after the Closing Date.
The Term Loan Commitments are not revolving credit commitments, and the Borrower
shall not have the right to borrow, repay and reborrow under Section 3.1 [Term
Loan Commitments]. The Term Loans shall be payable as follows:

(i) On the first Business Day of each of January, April, July and October
commencing on July 1, 2010 and through and including April 1, 2014, the Borrower
shall repay $10,625,000 (the amount equal to two and one-half percent (2.5%) of
the original principal sum of the Term Loans);

(ii) on the first Business Day of each of January, April, July and October
commencing on July 1, 2014 and through and including April 1, 2015, the Borrower
shall repay $63,750,000 (the amount equal to fifteen percent (15%) of the
original principal sum of the Term Loans); and

(iii) on the Expiration Date, the Borrower shall repay the balance of the Term
Loans then outstanding.

3.3 Term Loan Requests.

Except as otherwise provided herein, the Borrower may request the Lenders
(i) prior to the Closing Date to make Term Loans, or (ii) from time to time
prior to the Expiration Date to renew or convert the Interest Rate Option
applicable to existing Term Loans pursuant to Section 3.1, by delivering to the
Agent, not later than 1:00 p.m., Pittsburgh time, (i) three (3) Business Days
prior to the proposed Borrowing Date with respect to the making of Term Loans to
which the LIBOR Rate Option applies or the conversion to or the renewal of the
LIBOR Rate Option for any Loans; and (ii) one (1) Business Day prior to either
the proposed Borrowing Date with respect to the making of a Term Loan to which
the Base Rate Option applies or the last day of the preceding Interest Period
with respect to the conversion to the Base Rate Option for any Loan, of a duly
completed request therefor substantially in the form of Exhibit 3.3 or a request
by telephone immediately confirmed in writing by letter, facsimile or telex in
such form (each, a “Loan Request”), it being understood that the Agent may rely
on the authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Loan Request shall be
irrevocable and shall specify (i) the proposed Borrowing Date; (ii) the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, and,
if applicable, the Interest Period, which amounts shall be in integral multiples
of $50,000 and not less than $5,000,000 for each Borrowing Tranche to which the
LIBOR Rate Option applies and not less than the lesser of $1,000,000 or the
maximum amount available for Borrowing Tranches to which the Base Rate Option
applies; (iii) whether the LIBOR Rate Option or Base Rate Option shall apply to
the proposed Loans comprising the applicable Borrowing Tranche; and (iv) in the
case of a Borrowing Tranche to which the LIBOR Rate Option applies, an
appropriate Interest Period for the Loans comprising such Borrowing Tranche.

3.4 Use of Proceeds.

The proceeds of the Loans shall be used for general corporate purposes,
including without limitation stock repurchases, dividend payments and
acquisitions, prepaying the

 

20



--------------------------------------------------------------------------------

principal amount outstanding on the Closing Date under the Revolving Credit
Agreement and interest thereon, and for the refinancing of existing indebtedness
of the Borrower under the Prior Credit Agreement.

4. INTEREST RATES

4.1 Interest Rate Options.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or the LIBOR
Rate Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche, provided that there shall not be at any
one time outstanding more than eight (8) Borrowing Tranches in the aggregate
among all of the Loans and provided further that if an Event of Default or
Potential Default exists and is continuing, the Borrower may not request,
convert to, or renew the LIBOR Rate Option for any Loans but existing Borrowing
Tranches bearing interest under the LIBOR Rate Option, unless accelerated
hereunder, shall continue in effect until the expiration of the applicable
Interest Period. If at any time the designated rate applicable to any Loan made
by any Lender exceeds such Lender’s highest lawful rate, the rate of interest on
such Lender’s Loan shall be limited to such Lender’s highest lawful rate.

4.1.1 Term Loan Interest Rate Options.

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Term Loan Loans:

(i) Base Rate Option: A fluctuating rate per annum (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or

(ii) LIBOR Rate Option: A rate per annum (computed on the basis of a year of 360
days and actual days elapsed) equal to the LIBOR Rate plus the Applicable
Margin.

4.1.2 Rate Quotations.

The Borrower may call the Agent on or before the date on which a Loan Request is
to be delivered to receive an indication of the rates then in effect, but it is
acknowledged that such projection shall not be binding on the Agent or the
Lenders nor affect the rate of interest which thereafter is actually in effect
when the election is made.

 

21



--------------------------------------------------------------------------------

4.1.3 Change in Fees or Interest Rates.

If the Applicable Margin is increased or reduced with respect to any period for
which the Borrower has already paid interest, the Agent shall recalculate the
interest due from or to the Borrower and shall, within fifteen (15) Business
Days after the Borrower notifies the Agent of such increase or decrease, give
the Borrower and the Lenders notice of such recalculation.

4.1.3.1 Any additional interest due from the Borrower shall be paid to the Agent
for the account of the Lenders on the next date on which an interest payment is
due; provided, however, that if there are no Loans outstanding or if no Loans
are due and payable, such additional interest shall be paid promptly after
receipt of written request for payment from the Agent.

4.1.3.2 Any interest refund due to the Borrower shall be credited against
payments otherwise due from the Borrower on the next interest due date or, if
the Loans have been repaid and the Lenders are no longer committed to lend under
this Agreement, the Lenders shall pay the Agent for the account of the Borrower
such interest refund not later than five (5) Business Days after written notice
from the Agent to the Lenders.

4.2 Interest Periods.

At any time when the Borrower shall select, convert to or renew a LIBOR Rate
Option, the Borrower shall notify the Agent thereof at least three (3) Business
Days prior to the effective date of such LIBOR Rate Option by delivering a Loan
Request. The notice shall specify an Interest Period during which such Interest
Rate Option shall apply. Notwithstanding the preceding sentence, the following
provisions shall apply to any selection of, renewal of, or conversion to a LIBOR
Rate Option:

4.2.1 Amount of Borrowing Tranche.

Each Borrowing Tranche of LIBOR Rate Loans shall be in integral multiples of
$50,000 and not less than $5,000,000.

4.2.2 Renewals.

In the case of the renewal of a LIBOR Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

4.3 Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, and at
the discretion of the Agent or upon written demand by the Required Lenders to
the Agent.

 

22



--------------------------------------------------------------------------------

4.3.1 Interest Rate.

The rate of interest for each Loan otherwise applicable pursuant to Section 4.1
[Interest Rate Options] shall be increased by 2.0% per annum.

4.3.2 Other Obligations.

Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option plus an additional 2% per annum from the time such Obligation
becomes due and payable and until it is paid in full.

4.3.3 Acknowledgment.

The Borrower acknowledges that the increase in rates referred to in this
Section 4.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by Borrower upon demand by Agent.

4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1 Unascertainable.

If on any date on which a LIBOR Rate would otherwise be determined, the Agent
shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate,

then, in any case under clause (i) or clause (ii) of this Section 4.4.1, the
Agent shall have the rights specified in Section 4.4.3.

4.4.2 Illegality; Increased Costs; Deposits Not Available.

If at any time any Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

 

23



--------------------------------------------------------------------------------

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,

then, in any case under clause (i), clause (ii) or clause (iii) of this
Section 4.4.2, the Agent and such Lender, as the case may be, shall have the
rights specified in Section 4.4.3.

4.4.3 Agent’s and Lender’s Rights.

In the case of any event specified in Section 4.4.1 above, the Agent shall
promptly so notify the Lenders and the Borrower thereof, and in the case of an
event specified in Section 4.4.2 above, such Lender shall promptly so notify the
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Agent shall promptly send copies of such notice and
certificate to the other Lenders and the Borrower. Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (A) the Lenders, in the case of such notice given
by the Agent, or (B) such Lender, in the case of such notice given by such
Lender, to allow the Borrower to select, convert to or renew a LIBOR Rate Option
shall be suspended until the Agent shall have later notified the Borrower, or
such Lender shall have later notified the Agent, of the Agent’s or such
Lender’s, as the case may be, determination that the circumstances giving rise
to such previous determination no longer exist. If at any time the Agent makes a
determination under Section 4.4.1 and the Borrower has previously notified the
Agent of its selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Agent of a determination under Section 4.4.2, the Borrower shall, subject to
the Borrower’s indemnification Obligations under Section 5.8 [Indemnity], as to
any Loan of the Lender to which a LIBOR Rate Option applies, on the date
specified in such notice either convert such Loan to the Base Rate Option
otherwise available with respect to such Loan or prepay such Loan in accordance
with Section 5.4 [Voluntary Prepayments]. Absent due notice from the Borrower of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.

4.5 Selection of Interest Rate Options.

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the LIBOR Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 4.2 [Interest Periods], the Borrower shall be deemed to
have converted such Borrowing Tranche to the Base Rate Option commencing upon
the last day of the existing Interest Period.

 

24



--------------------------------------------------------------------------------

5. PAYMENTS

5.1 Payments.

All payments and prepayments to be made in respect of principal, interest,
Agent’s Fee or other fees or amounts due from the Borrower hereunder shall be
payable prior to 11:00 a.m., Pittsburgh time, in each case on the date when due
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrower, and without set-off, counterclaim or
other deduction of any nature, and an action therefor shall immediately accrue.
Such payments shall be made to the Agent at the Principal Office for the ratable
accounts of the Lenders with respect to the Loans in U.S. Dollars and in
immediately available funds, and the Agent shall promptly distribute such
amounts to the Lenders in immediately available funds, provided that in the
event payments are received by 11:00 a.m., Pittsburgh time, by the Agent with
respect to the Loans and such payments are not distributed to the Lenders on the
same day received by the Agent, the Agent shall pay the Lenders the Federal
Funds Effective Rate with respect to the amount of such payments for each day
held by the Agent and not distributed to the Lenders. The Agent’s and each
Lender’s statement of account, ledger or other relevant record shall, in the
absence of manifest error, be conclusive as the statement of the amount of
principal of and interest on the Loans and other amounts owing under this
Agreement and shall be deemed an “account stated.”

5.2 Pro Rata Treatment of Lenders.

Each borrowing shall be allocated to each Lender according to its Ratable Share,
and each selection of, conversion to or renewal of any Interest Rate Option and
each payment or prepayment by the Borrower with respect to principal, interest,
or other fees (except for the Agent’s Fee) or amounts due from the Borrower
hereunder to the Lenders with respect to the Loans, shall (except as otherwise
may be provided with respect to a Defaulting Lender or a Delinquent Lender, and
except as in Section 4.4.3 [Agent’s and Lender’s Rights] in the case of an event
specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.4.2 [Replacement
of a Lender] or 5.6 [Additional Compensation in Certain Circumstances]) be made
in proportion to the applicable Loans outstanding from each Lender and, if no
such Loans are then outstanding, in proportion to the Ratable Share of each
Lender.

5.3 Interest Payment Dates.

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the first Business Day of each January, April, July and October
after the date hereof and on the Expiration Date or upon acceleration of the
Notes. Interest on Loans to which the LIBOR Rate Option applies shall be due and
payable on the last day of each Interest Period for those Loans and, if such
Interest Period is longer than three (3) Months, also on the 90th day of such
Interest Period and, if applicable, thereafter on the first Business Day after
the end of each third month during such period. Interest on the principal amount
of each Loan or other monetary Obligation shall be due and payable on demand
after such principal amount or other monetary Obligation becomes due and payable
(whether on the stated Expiration Date, upon acceleration or otherwise).

 

25



--------------------------------------------------------------------------------

5.4 Voluntary Prepayments.

5.4.1 Right to Prepay.

The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as set forth in the
proviso below and except as provided in Section 5.4.2 below or in Section 5.6
[Additional Compensation in Certain Circumstances]):

(i) at any time with respect to any Loan to which the Base Rate Option applies,

(ii) on the last day of the applicable Interest Period with respect to Loans to
which a LIBOR Rate Option applies, and

(iii) on the date specified in a notice by any Lender pursuant to Section 4.4
[LIBOR Rate Unascertainable, Etc.] with respect to any Loan to which a LIBOR
Rate Option applies;

provided, however, that notwithstanding the foregoing to the contrary, in the
event any such prepayment is made, the Borrower shall also pay the Agent, for
the ratable benefit of the Lenders, a prepayment fee equal to (A) one-half
percent (0.5%) of the principal amount so prepaid if such prepayment is made
before April 9, 2011, and (B) one-quarter percent (0.25%) of the principal
amount so prepaid if such prepayment is made on or after April 9, 2011 but
before April 9, 2012.

Whenever the Borrower desires to prepay any part of the Loans, it shall provide
a prepayment notice to the Agent by 1:00 p.m. at least one (1) Business Day
prior to the date of prepayment of Loans setting forth the following
information:

(x) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(y) a statement indicating the application of the prepayment among Borrowing
Tranches; and

(z) the total principal amount of such prepayment, which shall not be less than
$1,000,000 for any Term Loan.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. All Term Loan prepayments
permitted pursuant to this Section 5.4.1 [Right to Prepay] shall be applied to
the unpaid installments of principal of the Term Loans in the inverse order of
scheduled maturities. Except as provided in Section 4.4.3 [Agent’s and Lender’s
rights], if the Borrower prepays a Loan but fails to specify the applicable
Borrowing Tranche which the Borrower is prepaying, the prepayment shall be
applied after giving effect to

 

26



--------------------------------------------------------------------------------

the allocations in the preceding sentence, first to Loans to which the Base Rate
Option applies, then to Loans to which the LIBOR Rate Option applies. Any
prepayment hereunder shall be subject to the Borrower’s Obligation to indemnify
the Lenders under Section 5.8 [Indemnity].

5.4.2 Replacement of a Lender.

In the event any Lender (i) gives notice under Section 4.4 [LIBOR Rate
Unascertainable, Etc.] or Section 5.6.15.6 [Additional Compensation in Certain
Circumstances], or requires the Borrower to pay any additional amount to any
Lender or any Official Body for the account of any Lender pursuant to
Section 5.7 [Taxes], (ii) does not fund any Loans because the making of such
Loans would contravene any Law applicable to such Lender, (iii) is a Defaulting
Lender, (iv) becomes subject to the control of an Official Body (other than
normal and customary supervision), or (v) is a Non-Consenting Lender referred to
in Section 11.1 [Modifications, Amendments or Waivers], then in any such event
the Borrower may, at its sole expense, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.11 [Successors and Assigns]), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(i) the Borrower shall have paid to the Agent the assignment fee specified in
Section 11.11 [Successors and Assigns];

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 5.8 [Indemnity]) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.6.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.7 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

5.4.3 Change of Lending Office.

Each Lender agrees that upon the occurrence of any event giving rise to
increased costs or other special payments under Section 4.4.2 [Illegality, Etc.]
or 5.6.1 [Increased Costs, Etc.] with respect to such Lender, it will if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event, provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory

 

27



--------------------------------------------------------------------------------

disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 5.4.3 shall
affect or postpone any of the Obligations of the Borrower or any other Loan
Party or the rights of the Agent or any Lender provided in this Agreement.

5.5 Intentionally Omitted.

5.6 Additional Compensation in Certain Circumstances.

5.6.1 Increased Costs Generally.

If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate);

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any Loan under the LIBOR Rate Option made by it, or change the basis
of taxation of payments to such Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 5.7 [Taxes] and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender); or

(iii) impose on any Lender, or the London interbank market any other condition,
cost or expense affecting this Agreement or any Loan under the LIBOR Rate Option
made by such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan under the LIBOR Rate Option (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender, such additional amount or amounts as will compensate
such Lender, for such additional costs incurred or reduction suffered.

5.6.2 Capital Requirements.

If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender, to a level below that which such Lender
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

28



--------------------------------------------------------------------------------

5.6.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans.

A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in Sections 5.6.1 [Increased Costs Generally] or 5.6.2 [Capital Requirements]
and delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

5.6.4 Delay in Requests.

Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine (9) month period referred to above shall be extended
to include the period of retroactive effect thereof).

5.7 Taxes.

5.7.1 Payments Free of Taxes.

Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required by applicable Law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Official Body in accordance with applicable
Law.

5.7.2 Payment of Other Taxes by the Borrower.

Without limiting the provisions of Section 5.7.1 [Payments Free of Taxes] above,
the Borrower shall timely pay any Other Taxes to the relevant Official Body in
accordance with applicable Law.

5.7.3 Indemnification by the Borrower.

The Borrower shall indemnify the Agent and each Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts

 

29



--------------------------------------------------------------------------------

payable under this Section) paid by the Agent or such Lender, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

5.7.4 Evidence of Payments.

As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrower to an Official Body, the Borrower shall deliver to the Agent the
original or a certified copy of a receipt issued by such Official Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Agent.

5.7.5 Status of Lenders.

Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Agent), at the time or times
prescribed by applicable Law or reasonably requested by the Borrower or the
Agent, such properly completed and executed documentation prescribed by
applicable Law as will permit such payments to be made without withholding or at
a reduced rate of withholding. Notwithstanding the submission of a such
documentation claiming a reduced rate of or exemption from U.S. withholding tax,
the Agent shall be entitled to withhold United States federal income taxes at
the full thirty percent (30%) withholding rate if in its reasonable judgment it
is required to do so under the due diligence requirements imposed upon a
withholding agent under § 1.1441-7(b) of the United States Income Tax
Regulations. Further, the Agent is indemnified under § 1.1461-1(e) of the United
States Income Tax Regulations against any claims and demands of any Lender or
assignee or participant of a Lender for the amount of any tax it deducts and
withholds in accordance with regulations under § 1441 of the Internal Revenue
Code. In addition, any Lender, if requested by the Borrower or the Agent, shall
deliver such other documentation prescribed by applicable Law or reasonably
requested by the Borrower or the Agent as will enable the Borrower or the Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Agent, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:

(i) two (2) duly completed valid originals of IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

 

30



--------------------------------------------------------------------------------

(ii) two (2) duly completed valid originals of IRS Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code , (B) a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code , or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) two duly
completed valid originals of IRS Form W-8BEN,

(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made, or

(v) To the extent that any Lender is not a Foreign Lender, such Lender shall
submit to the Agent two (2) originals of an IRS Form W-9 or any other form
prescribed by applicable Law demonstrating that such Lender is not a Foreign
Lender.

5.8 Indemnity.

In addition to the compensation or payments required by Section 5.6.1 [Increased
Costs Generally] or Section 5.7 [Taxes], the Borrower shall indemnify each
Lender against all liabilities, losses or expenses (including loss of margin,
any loss or expense incurred in liquidating or employing deposits from third
parties and any loss or expense incurred in connection with funds acquired by a
Lender to fund or maintain Loans subject to a LIBOR Rate Option) which such
Lender sustains or incurs as a consequence of any

(i) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 4.2 [Interest
Periods] or notice relating to prepayments under Section 5.4 [Voluntary
Prepayments], or

(iii) default by the Borrower in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, fee or any other amount due hereunder.

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

 

31



--------------------------------------------------------------------------------

5.9 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff, counterclaim or banker’s
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its Ratable
Share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Agent of such fact, and (b) purchase (for cash
at face value) participations in the Loans and such other obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 5.9 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section 5.9 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Notwithstanding anything to the contrary contained in this Agreement or any of
the other Loan Documents, any Lender that fails at any time to comply with the
provisions of this Section 5.9 with respect to purchasing participations from
the other Lenders whereby such Lender’s share of any payment received, whether
by setoff or otherwise, is in excess of its Ratable Share of such payments due
and payable to all of the Lenders, when and to the full extent required by the
provisions of this Agreement, shall be deemed delinquent (a “Delinquent Lender”)
and shall be deemed a Delinquent Lender until such time as each such delinquency
and all of its obligations hereunder are satisfied. A Delinquent Lender shall be
deemed to have assigned any and all payments due to it from the Borrower,
whether on account of or relating to outstanding Loans, interest, fees or
otherwise, to the remaining nondelinquent Lenders for application to, and
reduction of, their respective Ratable Share of all outstanding Loans and other
unpaid Obligations of any of the Loan Parties. The Delinquent Lender hereby
authorizes the Agent to

 

32



--------------------------------------------------------------------------------

distribute such payments to the nondelinquent Lenders in proportion to their
respective Ratable Share of all outstanding Loans and other unpaid Obligations
of any of the Loan Parties. A Delinquent Lender shall be deemed to have
satisfied in full a delinquency when and if, as a result of application of the
assigned payments to all outstanding Loans and other unpaid Obligations of any
of the Loan Parties to the nondelinquent Lenders, the Lenders’ respective
Ratable Share of all outstanding Loans and unpaid Obligations have returned to
those in effect immediately prior to such delinquency and without giving effect
to the nonpayment causing such delinquency.

5.10 Presumptions by Agent.

Unless the Agent shall have received notice from the Borrower prior to the date
on which any payment is due to the Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders, severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

6. REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties.

The Loan Parties, jointly and severally, represent and warrant to the Agent and
each of the Lenders as follows:

6.1.1 Organization and Qualification.

Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization. Each Loan
Party and each Subsidiary of each Loan Party has the lawful power to own or
lease its properties and to engage in the business it presently conducts or
proposes to conduct. Each Loan Party and each Subsidiary of each Loan Party is
duly licensed or qualified and in good standing in its jurisdiction of
organization and in all other jurisdictions where the property owned or leased
by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary.

6.1.2 Subsidiaries.

Schedule 6.1.2 states the name of each of the Loan Parties and their
Subsidiaries, its jurisdiction of incorporation, its authorized capital stock,
the issued and outstanding shares (referred to herein as the “Subsidiary
Shares”) and the owners thereof if it is a corporation, its outstanding
partnership interests (the “Partnership Interests”) if it is a partnership and
its outstanding limited liability company interests, interests assigned to
managers thereof and the voting rights associated therewith (the “LLC
Interests”) if it is a limited liability company. The Borrower and each
Subsidiary of the Borrower has good and marketable title to

 

33



--------------------------------------------------------------------------------

all of the Subsidiary Shares, Partnership Interests and LLC Interests it
purports to own, free and clear in each case of any Lien. All Subsidiary Shares,
Partnership Interests and LLC Interests have been validly issued, and all
Subsidiary Shares are fully paid and nonassessable. All capital contributions
and other consideration required to be made or paid in connection with the
issuance of the Partnership Interests and LLC Interests have been made or paid,
as the case may be. There are no options, warrants or other rights outstanding
to purchase any such Subsidiary Shares, Partnership Interests or LLC Interests
except as indicated on Schedule 6.1.2. Other than Foreign Subsidiaries,
Regulated Subsidiaries and Subsidiaries which are not, directly or indirectly,
wholly owned by the Borrower, all Subsidiaries of the Borrower on the Closing
Date are Guarantors under the Guaranty Agreement.

6.1.3 Power and Authority.

Each Loan Party and each Subsidiary of a Loan Party has full power to enter
into, execute, deliver and carry out this Agreement and the other Loan Documents
to which it is a party, to incur the Indebtedness contemplated by the Loan
Documents and to perform its Obligations under the Loan Documents to which it is
a party, and all such actions have been duly authorized by all necessary
proceedings on its part.

6.1.4 Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party or any Subsidiary of
any Loan Party is required to execute and deliver on or after the date hereof
will have been duly executed and delivered by such Loan Party or Subsidiary on
the required date of delivery of such Loan Document. This Agreement and each
other Loan Document constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party or Subsidiary which is or will be a party thereto
on and after its date of delivery thereof, enforceable against such Loan Party
or Subsidiary in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance.

6.1.5 No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party or any Subsidiary of any Loan Party nor the consummation of
the transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will conflict with, constitute a
default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party or Subsidiary or
(ii) any Law, any material agreement or instrument or any order, writ, judgment,
injunction or decree to which any Loan Party or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any of its Subsidiaries.

 

34



--------------------------------------------------------------------------------

6.1.6 Litigation.

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Loan Party, threatened against such Loan Party or any
Subsidiary of such Loan Party at law or equity before any Official Body which
individually or in the aggregate is reasonably likely to result in any Material
Adverse Change. None of the Loan Parties or any Subsidiaries of any Loan Party
is in violation of any order, writ, injunction or any decree of any Official
Body which may result in any Material Adverse Change.

6.1.7 Title to Properties.

Each Loan Party and each Subsidiary of each Loan Party has good and marketable
title to or valid leasehold interest in all properties, assets and other rights
which it purports to own or lease or which are reflected as owned or leased on
its books and records, free and clear of all Liens and encumbrances except
Permitted Liens, and subject to the terms and conditions of the applicable
leases. The tangible and intangible personal property relating to facilities and
computers of the Loan Parties and their Subsidiaries (including the leases,
computer software and aircraft) are held by one or more wholly owned Guarantors.
All leases of property by the Loan Parties and their Subsidiaries are in full
force and effect.

6.1.8 Financial Statements.

The Borrower has delivered to the Agent copies of the audited consolidated
financial statements for the Borrower and its Consolidated Subsidiaries for
fiscal year 2009 (the “Audited Statements”). The Audited Statements are correct
and complete and fairly represent the consolidated financial condition of the
Borrower and its Consolidated Subsidiaries as of their dates and the
consolidated results of operations for the fiscal period then ended and have
been prepared in accordance with GAAP consistently applied. None of the Borrower
or its Consolidated Subsidiaries has any significant liabilities, contingent or
otherwise, or material forward or long-term commitments that are not disclosed
in the Audited Statements or in the notes thereto, and except as disclosed
therein there are no unrealized or anticipated losses from any commitments of
any of the Borrower or its Consolidated Subsidiaries which may cause a Material
Adverse Change. Since December 31, 2009, there has been no Material Adverse
Change.

6.1.9 Use of Proceeds; Margin Stock.

6.1.9.1 General.

The Loan Parties intend to use the proceeds of the Loans in accordance with
Section 3.4 [Use of Proceeds].

6.1.9.2 Margin Stock.

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin

 

35



--------------------------------------------------------------------------------

stock (within the meaning of Regulation U). No part of the proceeds of any Loan
has been or will be used, immediately, incidentally or ultimately, to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock or to refund Indebtedness originally
incurred for such purpose, or for any purpose which entails a violation of or
which is inconsistent with the provisions of the regulations of the Board of
Governors of the Federal Reserve System. None of the Loan Parties or any
Subsidiary of any Loan Party holds or intends to hold margin stock in such
amounts that more than 25% of the reasonable value of the assets of any Loan
Party or Subsidiary of any Loan Party are or will be represented by margin
stock.

6.1.10 Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Agent or any Lender in
connection herewith or therewith, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading. There is no fact known to any Loan Party which
materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of any Loan Party or Subsidiary of
any Loan Party which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Agent and the Lenders prior to or at the date hereof in connection with the
transactions contemplated hereby.

6.1.11 Taxes.

All federal and all material state, local and other tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that such taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made. There are no agreements or waivers
extending the statutory period of limitations applicable to any federal income
tax return of any Loan Party or Subsidiary of any Loan Party for any period.

6.1.12 Consents and Approvals.

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Loan Party or any Subsidiary of
any Loan Party, except for consents which shall have been obtained on prior to
the Closing Date.

 

36



--------------------------------------------------------------------------------

6.1.13 No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of (i) any term of its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (ii) any material agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound where such violation would constitute a Material Adverse
Change.

6.1.14 Patents, Trademarks, Copyrights, Licenses, Etc.

Each Loan Party and each Subsidiary of each Loan Party owns or possesses all the
material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known possible, alleged or
actual conflict with the rights of others.

6.1.15 Insurance.

All insurance policies and other bonds to which any Loan Party or Subsidiary of
any Loan Party is a party are valid and in full force and effect. No notice has
been given or claim made and no grounds exist to cancel or avoid any of such
policies or bonds or to reduce the coverage provided thereby. Such policies and
bonds provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of each Loan Party and each
Subsidiary of each Loan Party in accordance with prudent business practice in
the industry of the Loan Parties and their Subsidiaries.

6.1.16 Compliance with Laws.

The Loan Parties and their Subsidiaries are in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 6.1.21 [Environmental Matters]) in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or will be doing business except where the failure to do so would not
constitute a Material Adverse Change.

6.1.17 Material Contracts; Burdensome Restrictions.

All contracts related to or governing any Indebtedness of any Loan Party and all
other material contracts relating to the business operations of each Loan Party
and each Subsidiary of each Loan Party are valid, binding and enforceable upon
such Loan Party or Subsidiary and each of the other parties thereto in
accordance with their respective terms, and there is no default thereunder, to
the Loan Parties’ knowledge, with respect to parties other than such Loan Party
or Subsidiary. None of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law which could result in a Material Adverse
Change.

 

37



--------------------------------------------------------------------------------

6.1.18 Investment Companies; Regulated Entities.

None of the Loan Parties or any Subsidiaries of any Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
“investment company” or under such “control.” Each Fund that constitutes an
“investment company” is in compliance in all material respects with all
requirements applicable to an “investment company” under the Investment Company
Act. None of the Loan Parties is subject to any other Federal or state statute
or regulation limiting its ability to incur Indebtedness for borrowed money.

6.1.19 Plans and Benefit Arrangements.

(i) The Borrower and each other member of the ERISA Group are in compliance in
all material respects with any applicable provisions of ERISA with respect to
all Benefit Arrangements, Plans and Multiemployer Plans. There has been no
Prohibited Transaction with respect to any Benefit Arrangement or any Plan or,
to the best knowledge of the Borrower, with respect to any Multiemployer Plan or
Multiple Employer Plan, which could result in any material liability of the
Borrower or any other member of the ERISA Group. The Borrower and all other
members of the ERISA Group have made when due any and all payments required to
be made under any agreement relating to a Multiemployer Plan or a Multiple
Employer Plan or any Law pertaining thereto. With respect to each Plan and
Multiemployer Plan, the Borrower and each other member of the ERISA Group
(i) have fulfilled in all material respects their obligations under the minimum
funding standards of ERISA, (ii) have not incurred any liability to the PBGC,
and (iii) have not had asserted against them any penalty for failure to fulfill
the minimum funding requirements of ERISA. All Plans, Benefit Arrangements and
Multiemployer Plans have been administered in accordance with their terms and
applicable Law.

(ii) No event requiring notice to the PBGC under Section 302(f)(4)(A) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan, and no
amendment with respect to which security is required under Section 307 of ERISA
has been made or is reasonably expected to be made to any Plan.

(iii) Neither the Borrower nor any other member of the ERISA Group has incurred
or reasonably expects to incur any material withdrawal liability under ERISA to
any Multiemployer Plan or Multiple Employer Plan. Neither the Borrower nor any
other member of the ERISA Group has been notified by any Multiemployer Plan or
Multiple Employer Plan that such Multiemployer Plan or Multiple Employer Plan
has been terminated within the meaning of Title IV of ERISA and, to the best
knowledge of the Borrower, no Multiemployer Plan or Multiple Employer Plan is
reasonably expected to be reorganized or terminated, within the meaning of Title
IV of ERISA.

 

38



--------------------------------------------------------------------------------

6.1.20 Employment Matters.

Each of the Loan Parties and each of their Subsidiaries is in compliance with
the Labor Contracts and all applicable federal, state and local labor and
employment Laws including those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, where the failure
to comply would constitute a Material Adverse Change. There are no outstanding
grievances, arbitration awards or appeals therefrom arising out of the Labor
Contracts or current or threatened strikes, picketing, handbilling or other work
stoppages or slowdowns at facilities of any of the Loan Parties or any of their
Subsidiaries which in any case would constitute a Material Adverse Change.

6.1.21 Environmental Matters.

None of the Loan Parties or any Subsidiaries of any Loan Party has received any
Environmental Complaint, including but not limited to those from any Official
Body or private Person alleging that such Loan Party or Subsidiary or any prior
owner, operator or occupant of any of the Property is a potentially responsible
party under the Comprehensive Environmental Response, Cleanup and Liability Act,
42 U.S.C. § 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
§ 6901, et seq. or any analogous state or local Law, and none of the Loan
Parties has any reason to believe that such an Environmental Complaint might be
received. There are no pending or, to any Loan Party’s knowledge, threatened
Environmental Complaints relating to any Loan Party or Subsidiary of any Loan
Party or, to any Loan Party’s knowledge, any prior owner, operator or occupant
of any of the Properties pertaining to, or arising out of, any Contamination or
violations of Environmental Laws or Required Environmental Permits.

6.1.22 Senior Debt Status.

The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreement and each of the other Loan Documents to which it is a party do rank
and will rank at least pari passu in priority of payment with all other
Indebtedness of such Loan Party except Indebtedness of such Loan Party to the
extent secured by Permitted Liens. There is no Lien upon or with respect to any
of the properties or income of any Loan Party or Subsidiary of any Loan Party
which secures indebtedness or other obligations of any Person except for
Permitted Liens.

6.1.23 Anti-Terrorism Laws.

6.1.23.1 General.

None of the Loan Parties nor or any Affiliate of any Loan Party, is in violation
of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

39



--------------------------------------------------------------------------------

6.1.23.2 Executive Order No. 13224.

None of the Loan Parties, nor or any Affiliate of any Loan Party, or their
respective agents acting or benefiting in any capacity in connection with the
Loans or other transactions hereunder, is any of the following (each a “Blocked
Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or

(vi) a person or entity who is affiliated or associated with a person or entity
listed above.

No Loan Party or to the knowledge of any Loan Party, any of its agents acting in
any capacity in connection with the Loans or other transactions hereunder
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order No. 13224.

6.1.24 Existing Business.

The Loan Parties and their Subsidiaries are currently engaged in the business of
providing investment advisory, administration, distribution and other services
to Funds.

 

40



--------------------------------------------------------------------------------

7. CONDITIONS OF LENDING

The obligation of each Lender to make Loans is subject to the performance by
each of the Loan Parties of its Obligations to be performed hereunder at or
prior to the making of any such Loans and to the satisfaction of the following
further conditions:

7.1 First Loans.

On the Closing Date:

7.1.1 Officer’s Certificate.

The representations and warranties of each of the Loan Parties contained in
Section 6 and in each of the other Loan Documents shall be true and accurate on
and as of the Closing Date with the same effect as though such representations
and warranties had been made on and as of such date (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties shall be true and correct on and as of the specific dates or
times referred to therein), and each of the Loan Parties shall have performed
and complied with all covenants and conditions hereof and thereof, no Event of
Default or Potential Default shall have occurred and be continuing or shall
exist; and there shall be delivered to the Agent for the benefit of each Lender
a certificate of the Borrower, dated the Closing Date and signed by the Chief
Executive Officer, President, Chief Financial Officer or other Authorized
Officer of the Borrower, to each such effect.

7.1.2 Secretary’s Certificate.

There shall be delivered to the Agent for the benefit of each Lender a
certificate dated the Closing Date and signed by the Secretary or an Assistant
Secretary of each of the Loan Parties, certifying as appropriate as to:

(i) all action taken by each Loan Party and each Subsidiary of each Loan Party
in connection with this Agreement and the other Loan Documents;

(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
and each Subsidiary of each Loan Party for purposes of this Agreement and the
true signatures of such officers, on which the Agent and each Lender may
conclusively rely; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date certified by the appropriate state official where
such documents are filed in a state office together with certificates from the
appropriate state officials as to the continued existence and good standing of
each Loan Party in each state where organized.

7.1.3 Delivery of Loan Documents.

The Guaranty Agreement and the Notes shall have been duly executed and delivered
to the Agent for the benefit of the Lenders.

 

41



--------------------------------------------------------------------------------

7.1.4 Opinion of Counsel.

There shall be delivered to the Agent for the benefit of each Lender a written
opinion of (a) K&L Gates LLP, counsel for the Loan Parties (who may rely on the
opinions of such other counsel as may be acceptable to the Agent) and
(b) in-house counsel to the Loan Parties, each dated the Closing Date and in
form and substance satisfactory to the Agent and its counsel and together such
opinions shall address:

(i) the matters set forth in Exhibit 7.1.4; and

(ii) such other matters incident to the transactions contemplated herein as the
Agent may reasonably request.

7.1.5 Legal Details.

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Agent and counsel for the Agent, and the Agent
shall have received all such other counterpart originals or certified or other
copies of such documents and proceedings in connection with such transactions,
in form and substance satisfactory to the Agent and said counsel, as the Agent
or said counsel may reasonably request.

7.1.6 Payment of Fees.

The Borrower shall have paid or caused to be paid to the Agent for itself and
for the account of the Lenders to the extent not previously paid all commitment
and other fees accrued through the Closing Date and the costs and expenses for
which the Agent and the Lenders are entitled to be reimbursed.

7.1.7 Consents.

All material consents required to effectuate the transactions contemplated
hereby shall have been obtained.

7.1.8 Officer’s Certificate Regarding MACs.

Since December 31, 2009, no Material Adverse Change shall have occurred; and
there shall have been delivered to the Agent for the benefit of each Lender a
certificate dated the Closing Date and signed by the Chief Executive Officer,
President, Chief Financial Officer or other Authorized Officer of the Borrower
to each such effect.

7.1.9 No Violation of Laws.

The making of the Loans shall not contravene any Law applicable to any Loan
Party or any of the Lenders.

 

42



--------------------------------------------------------------------------------

7.1.10 No Actions or Proceedings.

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or any of the other Loan Documents.

7.2 Each Additional Loan.

At the time of making any Loans other than Loans made on the Closing Date and
after giving effect to the proposed extensions of credit: the representations
and warranties of the Loan Parties contained in Section 6 and in the other Loan
Documents shall be true on and as of the date of such additional Loan with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties which expressly relate
solely to an earlier date or time, which representations and warranties shall be
true and correct on and as of the specific dates or times referred to therein)
and the Loan Parties shall have performed and complied with all covenants and
conditions hereof; no Event of Default or Potential Default shall have occurred
and be continuing or shall exist; the making of the Loans shall not contravene
any Law applicable to any Loan Party or Subsidiary of any Loan Party or any of
the Lenders; and the Borrower shall have delivered to the Agent a duly executed
and completed Loan Request.

7.3 Amendment and Restatement.

This Agreement amends and restates the Prior Credit Agreement. The Commitments
of the Lenders under this Agreement replace the commitments of the banks under
the Prior Credit Agreement. From and after the Closing Date, (i) the commitments
of the banks under the Prior Credit Agreement no longer constitute a separate
obligation of such banks, and the Borrower hereby terminates commitments of
banks under the Prior Credit Agreement which are not parties to this Agreement,
(ii) the Commitment of each Lender party to this Agreement shall be as set forth
on Schedule 1.1(A), and (iii) the loans under the Prior Credit Agreement will be
refinanced by the Lenders with the Loans under this Agreement.

 

43



--------------------------------------------------------------------------------

8. COVENANTS

8.1 Affirmative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans and interest thereon, satisfaction of all of the Loan
Parties’ other Obligations under the Loan Documents and termination of the
Commitments, the Loan Parties shall comply at all times with the following
affirmative covenants:

8.1.1 Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 8.2.6 [Liquidations, Mergers, Etc.] or Section 8.2.7 [Dispositions of
Assets or Subsidiaries].

8.1.2 Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that such liabilities, including taxes, assessments or
charges, are being contested in good faith and by appropriate and lawful
proceedings diligently conducted and for which such reserve or other appropriate
provisions, if any, as shall be required by GAAP shall have been made, but only
to the extent that failure to discharge any such liabilities would not result in
a Material Adverse Change, provided that the Loan Parties and their Subsidiaries
will pay all such liabilities forthwith upon the commencement of proceedings to
foreclose any Lien which may have attached as security therefor.

8.1.3 Maintenance of Insurance.

The Loan Parties shall maintain and shall cause each of its Subsidiaries to
maintain, with financially sound and reputable insurers, public liability and
property damage insurance with respect to its business and properties and the
business and properties of its Subsidiaries against loss or damage of the kinds
customarily carried or maintained by Persons of established reputation engaged
in similar businesses and in amounts acceptable to Agent and will deliver
evidence thereof to Agent. The Loan Parties shall cause, pursuant to
endorsements and assignments in form and substance reasonably satisfactory to
Agent, Agent, for the benefit of Agent and Lenders, to be named as additional
insured in the case of all liability insurance.

8.1.4 Maintenance of Properties and Leases.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof.

8.1.5 Maintenance of Patents, Trademarks, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same would constitute a Material Adverse Change.

 

44



--------------------------------------------------------------------------------

8.1.6 Visitation Rights.

Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Agent or any
of the Lenders to visit and inspect any of its properties and to examine and
make excerpts from its books and records and discuss its business affairs,
finances and accounts with its officers, all in such reasonable detail and at
such reasonable times and as often as any of the Lenders may reasonably request,
provided that each Lender shall provide the Borrower with reasonable notice
prior to any visit or inspection. In the event any Lender desires to conduct an
audit of any Loan Party, such Lender shall make a reasonable effort to conduct
such audit contemporaneously with any audit to be performed by the Agent.

8.1.7 Keeping of Records and Books of Account.

The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

8.1.8 Plans and Benefit Arrangements.

The Borrower shall, and shall cause each other member of the ERISA Group to,
comply with ERISA, the Internal Revenue Code and other applicable Laws
applicable to Plans and Benefit Arrangements except where such failure, alone or
in conjunction with any other failure, would not result in a Material Adverse
Change. Without limiting the generality of the foregoing, the Borrower shall
cause all of its Plans and all Plans maintained by any member of the ERISA Group
to be funded in accordance with the minimum funding requirements of ERISA and
shall make, and cause each member of the ERISA Group to make, in a timely
manner, all contributions due to Plans, Benefit Arrangements and Multiemployer
Plans.

8.1.9 Compliance with Laws.

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects, provided
that it shall not be deemed to be a violation of this Section 8.1.9 if any
failure to comply with any Law would not result in fines, penalties, remediation
costs, other similar liabilities or injunctive relief which in the aggregate
would constitute a Material Adverse Change.

 

45



--------------------------------------------------------------------------------

8.1.10 [Intentionally Omitted.]

8.1.11 New Subsidiaries.

The Loan Parties shall cause each Subsidiary created or acquired by any of the
Loan Parties after the date hereof, other than Foreign Subsidiaries, Regulated
Subsidiaries or Subsidiaries which are not, directly or indirectly, wholly owned
by the Borrower, as soon as practical and, in any event within thirty (30) days
after so created or acquired, to enter into this Agreement and the Guaranty
Agreement and shall cause to be delivered a legal opinion of such in-house
counsel reasonably acceptable to the Agent and its counsel in form and substance
satisfactory to the Agent and its counsel as to the matters set forth on
Exhibit 1.1(L).

8.1.12 [Intentionally Omitted.]

8.1.13 Anti-Terrorism Laws.

The Loan Parties and their respective Affiliates and agents shall not
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224; or (iii) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order No. 13224, the USA Patriot Act or any other
Anti-Terrorism Law. The Borrower shall deliver to Lenders any certification or
other evidence as reasonably requested from time to time by any Lender in its
sole discretion, confirming Borrower’s compliance with this Section 8.1.13.

8.2 Negative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans and interest thereon, satisfaction of all of the Loan
Parties’ other Obligations hereunder and termination of the Commitments, the
Loan Parties shall comply with the following negative covenants:

8.2.1 Indebtedness.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:

(i) Indebtedness under the Loan Documents;

(ii) Indebtedness pursuant to capitalized leases made under usual and customary
terms in the ordinary course of business and Indebtedness secured solely by
Purchase Money Security Interests not exceeding in the case of any Indebtedness
under this clause (ii) at any one time in the aggregate $50,000,000;

 

46



--------------------------------------------------------------------------------

(iii) existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions or renewals thereof, provided there is no increase in the principal
amount thereof as of the Closing Date unless otherwise specified on Schedule
8.2.1);

(iv) any short-term Indebtedness under securities clearing arrangements secured
by or for which marketable securities and related cash balances with customary
loan-to-value ratios are available to repay such Indebtedness;

(v) Indebtedness of a Loan Party or any Subsidiary of any Loan Party to another
Loan Party or any Subsidiary of any Loan Party;

(vi) any Lender Provided Interest Rate Hedge; provided, however, that the Loan
Parties and their Subsidiaries shall enter into a Lender Provided Interest Rate
Hedge only for hedging (rather than speculative) purposes; and

(vii) unsecured Indebtedness so long as after giving effect to such Indebtedness
the Loan Parties remain in pro forma compliance with the financial covenants
contained in Sections 8.2.14 and 8.2.15.

8.2.2 Liens.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens.

8.2.3 Guaranties.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume, guarantee, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person, except for (i) Guaranties of
Indebtedness of the Loan Parties and the Subsidiaries of the Loan Parties
permitted under Section 8.2.1, (ii) the guarantee by the Loan Parties of
obligations of other Loan Parties (other than any Subsidiary which is not wholly
owned) to third parties, which obligations are incurred in the ordinary course
of such Loan Parties’ and the Subsidiaries’ business consistent with industry
practice and not otherwise forbidden by this Agreement; provided that, except
for Limited Investments, in no event shall the Loan Party or any Subsidiary of
any Loan Party become or be liable in respect of any Guaranty, or assume,
guarantee, become surety for, endorse or otherwise agree, become or remain
directly or contingently liable upon or with respect to any obligation or
liability of the Special Purpose Subsidiaries, and (iii) the guarantee by the
Loan Parties of Indebtedness of Subsidiaries which are not wholly owned by a
Loan Party or Indebtedness of other Persons provided that the aggregate amount
of Indebtedness that is guaranteed by all of the Loan Parties pursuant to this
clause (iii) shall not exceed, at any one time, $25,000,000.

 

47



--------------------------------------------------------------------------------

8.2.4 [Intentionally Omitted.]

8.2.5 [Intentionally Omitted.]

8.2.6 Liquidations, Mergers, Consolidations, Acquisitions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person, provided
that

(i) any Guarantor may liquidate into, merge or consolidate with a wholly owned
Subsidiary that is a Guarantor (other than the Borrower) and any wholly owned
Subsidiary which is not a Guarantor may liquidate into, merge or consolidate
with a wholly owned Subsidiary (so long as if the entity into which any wholly
owned Subsidiary which is not a Guarantor is liquidating, merging or
consolidating is a Guarantor, it continues to be a Guarantor after the
liquidation, merger or consolidation); and

(ii) the Borrower or a Consolidated Subsidiary may effect an acquisition of the
capital stock or assets (tangible or intangible) of another person or persons,
so long as (A) such person is a company which engages in the mutual fund,
investment advisory, retirement plan servicing or financial services business or
a business related or ancillary to any of the foregoing, (B) if such person is a
public company, the acquisition is not hostile and (C) after giving effect to
such acquisition, no Event of Default or Potential Default shall exist or be
continuing and, with respect to acquisitions in which the Consideration is
greater than $25,000,000, five (5) days before the consummation of such
acquisition, the Borrower shall have provided to the Agent and the Lenders pro
forma financial statements for the Borrower and the Consolidated Subsidiaries,
after giving effect to such acquisition, demonstrating such compliance.

The parties expressly acknowledge that Section 8.2.6 does not restrict the
acquisition of assets by a Fund in the ordinary course of business where no
liabilities are assumed by the Fund and the acquisition price consists of
trailer payments based on average net assets in the Fund from time to time but
in no event more than the Fund Fees received by any of the Loan Parties and
their Subsidiaries and such fees are paid out of the Fund itself or by any of
the Loan Parties and their Subsidiaries in accordance with normal business
practices.

8.2.7 Dispositions of Assets or Subsidiaries.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party), except:

 

48



--------------------------------------------------------------------------------

(i) any sale, transfer or lease of assets by the Borrower or any wholly owned
Subsidiary to the Borrower or any other wholly owned Subsidiary that is a
Guarantor and any sale or transfer of Designated Assets by a Subsidiary of the
Borrower to another Subsidiary of the Borrower followed by an immediate transfer
to a Special Purpose Subsidiary, in connection with a securitization or other
receivables sale transaction so long as such transaction is non-recourse to any
of the Loan Parties or any Special Purpose Subsidiary (except for customary
recourse provisions, including recourse to the Designated Assets being sold or
transferred);

(ii) any sale, transfer or lease of assets which are no longer necessary or
required in the conduct of the Borrower’s or any Subsidiary’s business;

(iii) any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets; and

(iv) any sale or transfer of all of the capital stock or substantially all of
the assets of one or more Subsidiaries of the Borrower so long as, in any fiscal
year, (A) the assets of such sold or transferred Subsidiaries do not exceed 5%
of the total assets of the Borrower and the Consolidated Subsidiaries and (B) no
more than 5% of Consolidated EBITDA is attributable to such sold or transferred
Subsidiaries, in the case of clause (A), determined as of the most recent fiscal
quarter ending prior to such disposition and, in the case of clause (B),
determined as of the most recent four (4) fiscal quarters ending prior to such
disposition.

The Agent is expressly authorized by the Lenders to release any Guarantor from
the Guaranty Agreement if (A) its capital stock or substantially all of the
assets are sold or transferred in accordance with Section 8.2.7(iv) above or
(B) it is liquidated in accordance with Section 8.2.6(i).

8.2.8 Affiliate Transactions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, enter into or carry out any transaction (including purchasing property or
services from or selling property or services to any Affiliate of any Loan Party
or other Person) unless such transaction is not otherwise prohibited by this
Agreement, is entered into in the ordinary course of business upon fair and
reasonable arm’s-length terms and conditions which are fully disclosed to the
Agent and is in accordance with all applicable Law.

8.2.9 Continuation of or Change in Business.

The enterprises represented by the Loan Parties and their Subsidiaries taken as
a whole shall continue to engage in their respective businesses substantially as
conducted and operated by the Loan Parties and their Subsidiaries during the
present fiscal year, and the Borrower shall not permit any material change in
such businesses (i.e., the mutual fund, investment advisory, retirement plan
servicing and financial services business, and the business of Federated Bank,
as such businesses exist on the date hereof or may exist in the future), either
directly or indirectly (including by means of loans and investments), and any
change must be in accordance with all applicable Law (including the Investment
Company Act); provided, that

 

49



--------------------------------------------------------------------------------

(i) the only activities in which the Special Purpose Subsidiaries shall be
permitted to engage are to finance broker commissions with respect to the sale
of proprietary or private label mutual funds administered or distributed by the
Loan Parties and to hold stock of other Special Purpose Subsidiaries, provided
further (A) the Special Purpose Subsidiaries shall not enter into any agreements
which permit any cross-defaults with any of the Loan Documents and (B) the
Limited Investments in the Special Purpose Subsidiaries by the Loan Parties are
not greater than $500,000 in the aggregate; and provided further (ii) the
Borrower, FII Holdings, Inc. and Federated Services Company shall not become
registered as investment advisers or broker-dealers. Notwithstanding the
foregoing, nothing contained herein shall serve to limit the ability of any Loan
Party or any Subsidiary of any Loan Party to change the principal location of
its business.

8.2.10 Plans and Benefit Arrangements.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to engage in a Prohibited Transaction with any Plan, Benefit Arrangement or
Multiemployer Plan which, alone or in conjunction with any other circumstances
or set of circumstances resulting in liability under ERISA or otherwise violate
ERISA.

8.2.11 Fiscal Year; Accounting Methods.

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
(i) change its fiscal year from the twelve-month period beginning January 1 and
ending December 31 or (ii) change from the accrual method of accounting.

8.2.12 No Restriction on Dividends.

The Borrower shall not permit there to be any restriction on the dividends
payable by its Subsidiaries except as otherwise required by Law, the Revolving
Credit Agreement or this Agreement.

8.2.13 Change in Ownership.

The Borrower shall not permit any change in the ownership of the Class A Shares
except transfers of the Class A Shares may be made among the officers, directors
and employees of the Loan Parties and their respective families and affiliates.

8.2.14 Maximum Leverage Ratio.

The Loan Parties shall not permit the Leverage Ratio as of the end of any fiscal
quarter to exceed 2.50 to 1.00.

8.2.15 Minimum Interest Coverage Ratio.

The Loan Parties shall not permit the ratio of Consolidated EBITDA to
consolidated interest expense for the four (4) fiscal quarters then ended of the
Borrower and its Consolidated Subsidiaries, calculated as of the end of any
fiscal quarter, to be less than 4.0 to 1.0.

 

50



--------------------------------------------------------------------------------

8.3 Reporting Requirements.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans and interest thereon, satisfaction of all of the Loan
Parties’ other Obligations hereunder and under the other Loan Documents and
termination of the Commitments, the Loan Parties will furnish or cause to be
furnished to the Agent and each of the Lenders:

8.3.1 Quarterly Financial Statements.

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year,
financial statements of the Borrower, consisting of a consolidated balance sheet
as of the end of such fiscal quarter and related consolidated statements of
income and cash flows for the fiscal quarter then ended and the fiscal year
through that date, all in reasonable detail and certified (subject to normal
year-end audit adjustments) by the Chief Executive Officer, President or Chief
Financial Officer of the Borrower as having been prepared in accordance with
GAAP, consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.

8.3.2 Annual Financial Statements.

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Borrower, financial statements of the Borrower
consisting of a consolidated balance sheet as of the end of such fiscal year,
and related consolidated statements of income, retained earnings and cash flows
for the fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally recognized standing satisfactory to the Agent. The certificate or
report of accountants shall be free of qualifications (other than any
consistency qualification that may result from a change in the method used to
prepare the financial statements as to which such accountants concur) and shall
not indicate the occurrence or existence of any event, condition or contingency
which would materially impair the prospect of payment or performance of any
covenant, agreement or duty of any Loan Party under any of the Loan Documents.

8.3.3 Certificate of the Borrower.

Concurrently with the financial statements of the Borrower furnished to the
Agent and to the Lenders pursuant to Sections 8.3.1 [Quarterly Financial
Statements] and 8.3.2 [Annual Financial Statements], a certificate (each a
“Compliance Certificate”) of the Borrower signed by the Chief Executive Officer,
President, Chief Financial Officer or other Authorized Officer of the Borrower,
in the form of Exhibit 8.3.3, to the effect that, except as described pursuant
to Section 8.3.4 [Notice of Default], (i) the representations and warranties of
the Borrower contained in Section 6 and in the other Loan Documents are true on
and as of the date of such certificate with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time) and the Loan Parties have performed and complied with all covenants and
conditions hereof, (ii) no Event of Default or Potential Default exists and is

 

51



--------------------------------------------------------------------------------

continuing on the date of such certificate and (iii) containing calculations in
sufficient detail to demonstrate compliance as of the date of such financial
statements with all financial covenants contained in Section 8.2 [Negative
Covenants].

8.3.4 Notice of Default.

Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the Chief
Executive Officer, President, Chief Financial Officer or other Authorized
Officer of such Loan Party setting forth the details of such Event of Default or
Potential Default and the action which the such Loan Party proposes to take with
respect thereto.

8.3.5 Notice of Litigation.

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party or any of the Funds which
involve a claim or series of claims in excess of $25,000,000 or which if
adversely determined would constitute a Material Adverse Change.

8.3.6 Certain Events.

Written notice to the Agent of (i) any sale or other transfer of assets as
permitted under subsections (i), (ii), (iii) or (iv) of Section 8.2.7, (ii) any
merger, acquisition, consolidation or liquidation permitted under Section 8.2.6,
(iii) the creation or acquisition of any new Subsidiaries or investment in any
other corporate entity, such notice to be delivered to the Agent within five
(5) Business Days after occurrence of such event or consummation of such
transaction(s), and in the case of the creation or acquisition of a new
Subsidiary or investment in any other corporate entity, accompanied by the items
specified in Section 8.1 to be delivered within thirty (30) calendar days after
the creation or acquisition of a new Subsidiary or investment in any other
corporate entity. Written notice to the Agent of any sale or other transfer of
assets as permitted under Section 8.2.7(i) shall be given on a quarterly basis
at the same time that quarterly financial statements are required to be
delivered under Section 8.3.1.

8.3.7 Other Notices, Reports and Information.

Promptly upon their becoming available to the Borrower, (i) any material and
adverse reports including management letters submitted to any of the Loan
Parties by independent accountants in connection with any annual, interim or
special audit, (ii) any reports or notices distributed by any of the Loan
Parties to its shareholders and not filed with the Securities and Exchange
Commission, on a date no later than the date supplied to the shareholders,
(iii) upon request, periodic reports filed by any of the Loan Parties with the
Securities and Exchange Commission, (iv) periodic reports of examination by the
Securities and Exchange Commission or the National Association of Securities
Dealers, Inc. of any of the Loan Parties which could reasonably be expected to
result in a Material Adverse Change and any responses thereto, (v) any Revenue
Agent’s Report and accompanying Statement of Income Tax Examination Changes and
any notice of assessment or deficiency by the IRS which could

 

52



--------------------------------------------------------------------------------

reasonably be expected to result in a Material Adverse Change, and (vi) such
other reports and information as the Lenders may from time to time reasonably
request. The Borrower shall also notify the Lenders promptly of the enactment of
any legislation or adoption of any Law which may result in a Material Adverse
Change.

8.3.8 Notices Regarding Plans and Benefit Arrangements.

8.3.8.1 Certain Events.

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:

(i) any Reportable Event with respect to the Borrower or any other member of the
ERISA Group (regardless of whether the obligation to report said Reportable
Event to the PBGC has been waived),

(ii) any Prohibited Transaction which could subject the Borrower or any other
member of the ERISA Group to a civil penalty assessed pursuant to Section 502(i)
of ERISA or a tax imposed by Section 4975 of the Internal Revenue Code in
connection with any Plan, any Benefit Arrangement or any trust created
thereunder,

(iii) any assertion of material withdrawal liability with respect to any
Multiemployer Plan,

(iv) any partial or complete withdrawal from a Multiemployer Plan by the
Borrower or any other member of the ERISA Group under Title IV of ERISA (or
assertion thereof), where such withdrawal is likely to result in material
withdrawal liability,

(v) any cessation of operations (by the Borrower or any other member of the
ERISA Group) at a facility in the circumstances described in Section 4062(e) of
ERISA,

(vi) withdrawal by the Borrower or any other member of the ERISA Group from a
Multiple Employer Plan,

(vii) a failure by the Borrower or any other member of the ERISA Group to make a
payment to a Plan required to avoid imposition of a Lien under Section 302(f) of
ERISA,

(viii) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA, or

(ix) any change in the actuarial assumptions or funding methods used for any
Plan, where the effect of such change is to materially increase or materially
reduce the unfunded benefit liability or obligation to make periodic
contributions.

 

53



--------------------------------------------------------------------------------

8.3.8.2 Notices of Involuntary Termination and Annual Reports.

Promptly after receipt thereof, copies of (a) all notices received by the
Borrower or any other member of the ERISA Group of the PBGC’s intent to
terminate any Plan administered or maintained by the Borrower or any member of
the ERISA Group, or to have a trustee appointed to administer any such Plan; and
(b) at the request of the Agent or any Lender each annual report (IRS Form 5500
series) and all accompanying schedules, the most recent actuarial reports, the
most recent financial information concerning the financial status of each Plan
administered or maintained by the Borrower or any other member of the ERISA
Group, and schedules showing the amounts contributed to each such Plan by or on
behalf of the Borrower or any other member of the ERISA Group in which any of
their personnel participate or from which such personnel may derive a benefit,
and each Schedule B (Actuarial Information) to the annual report filed by the
Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.

8.3.8.3 Notice of Voluntary Termination.

Promptly upon the filing thereof, copies of any Form 5310, or any successor or
equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan.

8.3.9 Notices Regarding Special Purpose Subsidiaries.

Within five (5) Business Days after the creation of any new Special Purpose
Subsidiary, the Borrower shall provide written notice to the Agent of the
creation of any new Special Purpose Subsidiary, accompanied by the declaration
of trust, certificate or articles of incorporation, bylaws or other
organizational documents of the new Special Purpose Subsidiary.

8.3.10 Notice of Change in Debt Rating.

Within two (2) Business Days after either Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., or Moody’s Investors Service, Inc.
announces a change in the rating of the Borrower’s senior unsecured long-term
debt or long-term counterparty credit, notice of such change. The Borrower will
deliver together with such notice a copy of any written notification which the
Borrower received from the applicable rating agency regarding such change in
such rating.

9. DEFAULT

9.1 Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

 

54



--------------------------------------------------------------------------------

9.1.1 Payments Under Loan Documents.

The Borrower shall (i) fail to pay any principal of any Loan when due or
(ii) shall fail to pay any interest on any Loan or any other amount owing
hereunder or under the other Loan Documents within five (5) Business Days after
such interest or other amount becomes due in accordance with the terms hereof or
thereof;

9.1.2 Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;

9.1.3 Breach of Certain Covenants.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Sections 8.2.6, 8.2.7, 8.2.9, 8.2.13, 8.2.14 or 8.2.15.

9.1.4 Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
covenant, condition or provision hereof or of any other Loan Document (other
than as specifically set forth in any other subsection of this Section 9.1) and
such default shall continue unremedied for a period of fifteen (15) Business
Days after any of the Loan Parties becomes aware of the occurrence thereof (such
grace period to be applicable only in the event such default can be remedied by
corrective action of any of the Loan Parties as determined by the Agent in its
sole discretion).

9.1.5 Defaults in Other Agreements or Indebtedness.

A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor in excess of $25,000,000 in the aggregate,
and such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any indebtedness when due (whether at stated maturity, by acceleration or
otherwise) or if such breach or default permits or causes the acceleration of
any indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;

9.1.6 Final Judgments or Orders.

Any final judgments or orders for the payment of money in excess of $25,000,000
in the aggregate shall be entered against any Loan Party or any Subsidiary of
any Loan Party by a court having jurisdiction in the premises, which judgment is
not discharged, vacated, bonded or stayed pending appeal within a period of
thirty (30) days from the date of entry;

 

55



--------------------------------------------------------------------------------

9.1.7 Loan Document Unenforceable.

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
Liens, security interests, rights, titles, interests, remedies, powers or
privileges intended to be created thereby;

9.1.8 Proceedings Against Assets.

Any of the Loan Parties’ or any of their Subsidiaries’ assets are attached,
seized, levied upon or subjected to a writ or distress warrant; or such come
within the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors and the same is not cured within thirty (30) days
thereafter;

9.1.9 Notice of Lien or Assessment.

A notice of Lien or assessment in excess of $25,000,000 which is not a Permitted
Lien is filed of record with respect to all or any part of any of the Loan
Parties’ or any of their Subsidiaries’ assets by the United States, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency, including the PBGC, or any taxes or
debts owing at any time or times hereafter to any one of these becomes payable
and the same is not paid within thirty (30) days after the same becomes payable;

9.1.10 Insolvency.

Any Loan Party or any Subsidiary of a Loan Party ceases to be solvent or admits
in writing its inability to pay its debts as they mature;

9.1.11 Events Relating to Plans and Benefit Arrangements.

Any of the following occurs: (i) any Reportable Event that the Agent determines
in good faith constitutes grounds for the termination of any Plan by the PBGC or
the appointment of a trustee to administer or liquidate any Plan, shall have
occurred and be continuing; (ii) proceedings shall have been instituted or other
action taken to terminate any Plan, or a termination notice shall have been
filed with respect to any Plan; (iii) a trustee shall be appointed to administer
or liquidate any Plan; (iv) the PBGC shall give notice of its intent to
institute proceedings to terminate any Plan or Plans or to appoint a trustee to
administer or liquidate any Plan; and, in the case of the occurrence of (i),
(ii), (iii) or (iv) above, the Agent determines in good faith that the amount of
the Borrower’s liability is likely to exceed 10% of its Consolidated Tangible
Net Worth; (v) the Borrower or any member of the ERISA Group shall fail to make
any contributions when due to a Plan or a Multiemployer Plan; (vi) the Borrower
or

 

56



--------------------------------------------------------------------------------

any other member of the ERISA Group shall make any amendment to a Plan with
respect to which security is required under Section 307 of ERISA; (vii) the
Borrower or any other member of the ERISA Group shall withdraw completely or
partially from a Multiemployer Plan; (viii) the Borrower or any other member of
the ERISA Group shall withdraw (or shall be deemed under Section 4062(e) of
ERISA to withdraw) from a Multiple Employer Plan; or (ix) any applicable Law is
adopted, changed or interpreted by any Official Body with respect to or
otherwise affecting one or more Plans, Multiemployer Plans or Benefit
Arrangements and, with respect to any of the events specified in (v), (vi),
(vii), (viii) or (ix), the Agent determines in good faith that any such
occurrence would be reasonably likely to materially and adversely affect the
total enterprise represented by the Borrower and the other members of the ERISA
Group;

9.1.12 Cessation of Business.

Any Loan Party or Subsidiary of a Loan Party is enjoined, restrained or in any
way prevented by court order from conducting all or any material part of its
business and such injunction, restraint or other preventive order is not
dismissed within thirty (30) days after the entry thereof;

9.1.13 Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party or
Subsidiary of a Loan Party in an involuntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator, conservator (or similar official) of any Loan Party or
Subsidiary of a Loan Party for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of thirty (30) consecutive
days or such court shall enter a decree or order granting any of the relief
sought in such proceeding; or

9.1.14 Voluntary Proceedings.

Any Loan Party or Subsidiary of a Loan Party shall commence a voluntary case
under any applicable bankruptcy, insolvency, reorganization or other similar law
now or hereafter in effect, shall consent to the entry of an order for relief in
an involuntary case under any such law, or shall consent to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or other similar official) of itself or for any
substantial part of its property (other than voluntary liquidations permitted
under Section 8.2.6) or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any action in furtherance of any of the foregoing.

 

57



--------------------------------------------------------------------------------

9.2 Consequences of Event of Default.

9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 9.1.1 through 9.1.12 shall occur
and be continuing, the Lenders and the Agent shall be under no further
obligation, if any, to make Loans, and the Agent may, and upon the request of
the Required Lenders, shall by written notice to the Borrower, declare the
unpaid principal amount of the Notes then outstanding and all interest accrued
thereon, any unpaid fees, including without limitation, the prepayment fee, if
applicable under Section 5.4.1 [Right to Prepay], and all other Obligations of
the Borrower to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Agent for the benefit of each Lender without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived; and

9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 9.1.13 [Involuntary Proceedings]
or 9.1.14 [Voluntary Proceedings] shall occur, the Lenders shall be under no
further obligations, if any, to make Loans hereunder and the unpaid principal
amount of the Loans then outstanding and all interest accrued thereon, any
unpaid fees, including without limitation, the prepayment fee, if applicable
under Section 5.4.1 [Right to Prepay], and all other Obligations of the Borrower
to the Lenders hereunder and thereunder shall be immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and

9.2.3 Set-off.

If an Event of Default shall occur and be continuing, any Lender to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Lender which has agreed in writing to be bound by the
provisions of Section 5.9 [Sharing of Payments by Lenders] and any branch,
Subsidiary or Affiliate of such Lender or participant anywhere in the world
shall have the right, in addition to all other rights and remedies available to
it, without notice to such Loan Party, to set-off against and apply to the then
unpaid balance of all the Loans and all other Obligations of the Borrower and
the other Loan Parties hereunder or under any other Loan Document any debt owing
to, and any other funds held in any manner for the account of, the Borrower or
such other Loan Party by such Lender or participant or by such branch,
Subsidiary or Affiliate, including all funds in all deposit accounts (whether
time or demand, general or special, provisionally credited or finally credited,
or otherwise) now or hereafter maintained by the Borrower or such other Loan
Party for its own account (but not including funds held in custodian or trust
accounts) with such Lender or participant or such branch, Subsidiary or
Affiliate. Such right shall exist whether or not any Lender or the Agent shall
have made any demand under this Agreement or any other Loan Document, whether or
not such debt owing to or funds held for the account of the Borrower or such
other Loan Party is or are matured or unmatured and regardless of the existence
or adequacy of any Guaranty or any other security, right or remedy available to
any Lender or the Agent; and

 

58



--------------------------------------------------------------------------------

9.2.4 Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Agent shall have accelerated the maturity of Loans pursuant to any of the
foregoing provisions of this Section 9.2, the Agent or any Lender, if owed any
amount with respect to the Loans, may proceed to protect and enforce its rights
by suit in equity, action at law and/or other appropriate proceeding, whether
for the specific performance of any covenant or agreement contained in this
Agreement or the other Loan Documents, including as permitted by applicable Law
the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Agent or such
Lender; and

9.2.5 Application of Proceeds; Collateral Sharing.

9.2.5.1 Application of Proceeds.

From and after the date on which the Agent has taken any action pursuant to this
Section 9.2 and until all Obligations of the Loan Parties have been paid in
full, any and all proceeds received by the Agent from the exercise of any other
remedy by the Agent, shall be applied as follows:

(i) first, to reimburse the Agent and the Lenders for out-of-pocket costs,
expenses and disbursements, including reasonable attorneys’ and paralegals’ fees
and legal expenses, incurred by the Agent or the Lenders in connection with the
collection of any Obligations of any of the Loan Parties under any of the Loan
Documents;

(ii) second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Lenders or their Affiliates incurred under this Agreement or any
of the other Loan Documents or agreements evidencing any Lender Provided
Interest Rate Hedge, whether of principal, interest, fees, expenses or
otherwise, in such manner as the Agent may determine in its discretion; and

(iii) the balance, if any, as required by Law.

9.2.6 Other Rights and Remedies.

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents, the Agent shall have all of the rights and
remedies under applicable Law, all of which rights and remedies shall be
cumulative and non-exclusive, to the extent permitted by Law. The Agent may, and
upon the request of the Required Lenders shall, exercise all post-default rights
granted to the Agent and the Lenders under the Loan Documents or applicable Law.

 

59



--------------------------------------------------------------------------------

10. THE AGENT

10.1 Appointment and Authority.

Each of the Lenders hereby irrevocably appoints PNC Bank to act on its behalf as
the Agent hereunder and under the other Loan Documents and authorizes the Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Section 10.1
are solely for the benefit of the Agent, the Lenders, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

10.2 Rights as a Lender.

The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Agent hereunder and without any duty to
account therefor to the Lenders.

10.3 Exculpatory Provisions.

The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the

 

60



--------------------------------------------------------------------------------

Lenders as shall be necessary, or as the Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Sections 11.1
[Modifications, Amendments or Waivers] and 9.2 [Consequences of Event of
Default]) or (ii) in the absence of its own gross negligence or willful
misconduct. The Agent shall be deemed not to have knowledge of any Potential
Default or Event of Default unless and until notice describing such Potential
Default or Event of Default is given to the Agent by the Borrower or a Lender.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Potential Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Section 7 [Conditions of Lending] or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent.

10.4 Reliance by Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless the Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

10.5 Delegation of Duties.

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent. The Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Section 10 shall
apply to any such sub-agent and to the Related Parties of the Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.

 

61



--------------------------------------------------------------------------------

10.6 Resignation of Agent.

The Agent may at any time give notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrower (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (i) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the Agent
on behalf of the Lenders under any of the Loan Documents, the retiring Agent
shall continue to hold such collateral security until such time as a successor
Agent is appointed) and (ii) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this Section 10.6. Upon the acceptance
of a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Section 10 and Section 11.3 [Expenses;
Indemnity; Damage Waiver] shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.

Upon the appointment of a successor Agent hereunder, such successor shall
succeed to all of the rights, powers, privileges and duties of PNC Bank as the
Agent and PNC Bank shall be discharged from all of its respective duties and
obligations as Agent under the Loan Documents.

10.7 Non-Reliance on Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

62



--------------------------------------------------------------------------------

10.8 No Other Duties, etc.

Anything herein to the contrary notwithstanding, none of the Agent, Lenders or
the Lead Arranger listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Agent, a Lender or the Lead
Arranger hereunder.

10.9 Agent’s Fee.

The Borrower shall pay to the Agent a nonrefundable fee (the “Agent’s Fee”)
under the terms of a letter (the “Agent’s Letter”) between the Borrower and
Agent, as amended from time to time.

10.10 Authorization to Release Guarantors.

The Lenders authorize the Agent to release any Guarantor from its obligations
under the Guaranty Agreement if the ownership interests in such Guarantor are
sold or otherwise disposed of or transferred to persons other than Loan Parties
or Subsidiaries of the Loan Parties in a transaction permitted under
Section 8.2.7 [Disposition of Assets or Subsidiaries] or 8.2.6 [Liquidations,
Mergers, Consolidations, Acquisitions].

10.11 No Reliance on Agent’s Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such other Laws.

11. MISCELLANEOUS

11.1 Modifications, Amendments or Waivers.

With the written consent of the Required Lenders, the Agent, acting on behalf of
all the Lenders, and the Borrower, on behalf of the Loan Parties, may from time
to time enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents to a
departure from the due performance of the Obligations of the Loan Parties
hereunder or thereunder. Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided, that, no such agreement, waiver or consent may be made which will:

11.1.1 Increase of Commitment.

Increase the amount of the Term Loan Commitment of any Lender hereunder without
the consent of such Lender;

 

63



--------------------------------------------------------------------------------

11.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.

Whether or not any Loans are outstanding, extend the Expiration Date or the time
for payment of principal or interest of any Loan, or any fee payable to any
Lender, or reduce the principal amount of or the rate of interest borne by any
Loan or any other fee payable to any Lender, or otherwise affect the terms of
payment of the principal of or interest of any Loan or any other fee payable to
any Lender, without the consent of each Lender directly affected thereby;

11.1.3 Release of Guarantor.

Except for sales of assets permitted by Section 8.2.7 [Disposition of Assets or
Subsidiaries], release any Guarantor from its Obligations under the Guaranty
Agreement without the consent of all Lenders (other than Defaulting Lenders); or

11.1.4 Miscellaneous.

Amend Section 5.2 [Pro Rata Treatment of Lenders], Section 10.3 [Exculpatory
Provisions] or 5.9 [Sharing of Payments by Lenders] or this Section 11.1, alter
any provision regarding the pro rata treatment of the Lenders or requiring all
Lenders to authorize the taking of any action or reduce any percentage specified
in the definition of Required Lenders, in each case without the consent of all
of the Lenders (other than Defaulting Lenders);

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Agent may be made without the written consent of
the Agent, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 11.1.1 through 11.1.4
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrower shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.4.2 [Replacement of a Lender].

11.2 No Implied Waivers; Cumulative Remedies; Writing Required.

No course of dealing and no delay or failure of the Agent or any Lender in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege. The rights and remedies of the Agent and the Lenders under
this Agreement and any other Loan Documents are cumulative and not exclusive of
any

 

64



--------------------------------------------------------------------------------

rights or remedies which they would otherwise have. Any waiver, permit, consent
or approval of any kind or character on the part of any Lender of any breach or
default under this Agreement or any such waiver of any provision or condition of
this Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing.

11.3 Expenses; Indemnity; Damage Waiver.

11.3.1 Costs and Expenses.

The Borrower shall pay (i) all out-of-pocket expenses incurred by the Agent and
its Affiliates (including the reasonable fees, charges and disbursements of
outside counsel for the Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Agent or any
Lender (including the fees, charges and disbursements of any outside counsel for
the Agent or any Lender) in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made, including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans, and (iii) all reasonable
out-of-pocket expenses of the Agent’s regular employees and agents engaged
periodically to perform audits of the Loan Parties’ books, records and business
properties.

11.3.2 Indemnification by the Borrower.

The Borrower shall indemnify the Agent (and any sub-agent thereof) and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) breach of representations, warranties or covenants of
the Borrower under the Loan Documents, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
including any such items or losses relating to or arising under Environmental
Laws or pertaining to environmental matters, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful

 

65



--------------------------------------------------------------------------------

misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

11.3.3 Reimbursement by Lenders.

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Sections 11.3.1 [Costs and Expenses] or 11.3.2
[Indemnification by the Borrower] to be paid by it to the Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Agent (or any such sub-agent) or such Related
Party, as the case may be, such Lender’s Ratable Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent (or any such sub-agent) in its capacity as such,
or against any Related Party of any of the foregoing acting for the Agent (or
any such sub-agent) in connection with such capacity.

11.3.4 Waiver of Consequential Damages, Etc.

To the fullest extent permitted by applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in Section 11.3.2
[Indemnification by Borrower] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

11.3.5 Payments.

All amounts due under this Section shall be payable not later than ten (10) days
after demand therefor.

11.4 Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods] with respect to Interest
Periods under the LIBOR Rate Option) and such extension of time shall be
included in computing interest and fees, except that the Loans shall be due on
the Business Day preceding the Expiration Date if the Expiration Date is not a
Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.

 

66



--------------------------------------------------------------------------------

11.5 Funding by Branch, Subsidiary or Affiliate.

11.5.1 Notional Funding.

Each Lender shall have the right from time to time, without notice to the
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 11.5 shall mean any corporation or association which is directly or
indirectly controlled by or is under direct or indirect common control with any
corporation or association which directly or indirectly controls such Lender) of
such Lender to have made, maintained or funded any Loan to which the LIBOR Rate
Option applies at any time, provided that immediately following (on the
assumption that a payment were then due from the Borrower to such other office),
and as a result of such change, the Borrower would not be under any greater
financial obligation pursuant to Section 5.6 [Additional Compensation in Certain
Circumstances] than it would have been in the absence of such change. Notional
funding offices may be selected by each Lender without regard to such Lender’s
actual methods of making, maintaining or funding the Loans or any sources of
funding actually used by or available to such Lender.

11.5.2 Actual Funding.

Each Lender shall have the right from time to time to make or maintain any Loan
by arranging for a branch, Subsidiary or Affiliate of such Lender to make or
maintain such Loan subject to the last sentence of this Section 11.5.2. If any
Lender causes a branch, Subsidiary or Affiliate to make or maintain any part of
the Loans hereunder, all terms and conditions of this Agreement shall, except
where the context clearly requires otherwise, be applicable to such part of the
Loans to the same extent as if such Loans were made or maintained by such
Lender, but in no event shall any Lender’s use of such a branch, Subsidiary or
Affiliate to make or maintain any part of the Loans hereunder cause such Lender
or such branch, Subsidiary or Affiliate to incur any cost or expenses payable by
the Borrower hereunder or require the Borrower to pay any other compensation to
any Lender (including any expenses incurred or payable pursuant to Section 5.6
[Additional Compensation in Certain Circumstances]) which would otherwise not be
incurred.

11.6 Notices; Effectiveness; Electronic Communication.

11.6.1 Notices Generally.

Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 11.6.2 [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (i) if to a Lender,
to it at its address set forth in its administrative questionnaire, or (ii) if
to any other Person, to it at its address set forth on Schedule 1.1(B).

 

67



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.6.2 [Electronic Communications], shall be effective as
provided in such Section.

11.6.2 Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent; provided that the foregoing shall not apply to notices to
any Lender if such Lender has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

11.6.3 Change of Address, Etc.

Any party hereto may change its address, e-mail address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

11.7 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

11.8 Governing Law.

This Agreement shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Pennsylvania without regard to its conflict of laws principles.

 

68



--------------------------------------------------------------------------------

11.9 Prior Understanding.

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

11.10 Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of Loans and shall not be waived
by the execution and delivery of this Agreement, any investigation by the Agent
or the Lenders, the making of Loans, or payment in full of the Loans. All
covenants and agreements of the Loan Parties contained in Sections 8.1
[Affirmative Covenants], 8.2 [Negative Covenants] and 8.3 [Reporting
Requirements] herein shall continue in full force and effect from and after the
date hereof so long as the Borrower may borrow hereunder and until termination
of the Commitments and payment in full of the Loans. All covenants and
agreements of the Borrower contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in the Notes, and Sections 5
[Payments] and 11.3 [Expenses; Indemnity; Damage Waiver], shall survive payment
in full of the Loans and termination of the Commitments.

11.11 Successors and Assigns.

11.11.1 Successors and Assigns Generally.

The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 11.11.2 [Assignments by
Lenders], (ii) by way of participation in accordance with the provisions of
Section 11.11.4 [Participations], or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.11.6 [Certain
Pledges; Successors and Assigns Generally] (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.11.4
[Participations] and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

11.11.2 Assignments by Lenders.

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its

 

69



--------------------------------------------------------------------------------

Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(a) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(b) in any case not described in clause (i)(A) of this Section 11.11.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption Agreement, as of the
Trade Date) shall not be less than $5,000,000, unless each of the Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Agent (which shall not be unreasonably withheld or
delayed), and the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within five (5) Business
Days after having received notice thereof; and

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption Agreement,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Agent an administrative questionnaire
provided by the Agent.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Agent pursuant to
Section 11.11.3 [Register], from and after the effective date specified in each
Assignment and Assumption Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned

 

70



--------------------------------------------------------------------------------

by such Assignment and Assumption Agreement, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], 5.6 [Additional Compensation in Certain Circumstances], and 11.3
[Expenses; Indemnity; Damage Waiver] with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.11.2 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.11.4 [Participations].

11.11.3 Register.

The Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain a record of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time. Such register shall be conclusive, and the
Borrower, the Agent and the Lenders may treat each Person whose name is in such
register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. Such register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

11.11.4 Participations.

Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Agent, sell participations to any Person (other than a natural person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Sections 11.1.1
[Increase of Commitment], 11.1.2 [Extension of Payment, Etc.], or 11.1.3
[Release of Guarantor]). Subject to Section 11.11.5 [Limitations upon
Participant Rights Successors and Assigns Generally], the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 4.4 [LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available] and 5.6
[Additional Compensation in Certain Circumstances] to the same extent

 

71



--------------------------------------------------------------------------------

as if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.11.2 [Assignments by Lenders]. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 9.2.3 [Setoff] as
though it were a Lender; provided such Participant agrees to be subject to
Section 5.9 [Sharing of Payments by Lenders] as though it were a Lender.

11.11.5 Limitations upon Participant Rights Successors and Assigns Generally.

A Participant shall not be entitled to receive any greater payment under
Sections 5.6 [Additional Compensation in Certain Circumstances], 5.7 [Taxes] or
11.3 [Expenses; Indemnity; Damage Waiver] than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 5.7
[Taxes] unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 5.7.5 [Status of Lenders] as though it were a Lender.

11.11.6 Certain Pledges; Successors and Assigns Generally.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

11.12 Confidentiality.

11.12.1 General.

The Agent and the Lenders each agree to keep confidential all information
obtained from any Loan Party or its Subsidiaries which is nonpublic and
confidential or proprietary in nature (including any information the Borrower
specifically designates as confidential), except as provided below, and to use
such information only in connection with their respective capacities under this
Agreement and for the purposes contemplated hereby. The Agent and the Lenders
shall be permitted to disclose such information (i) to outside legal counsel,
accountants and other professional advisors who need to know such information in
connection with the administration and enforcement of this Agreement, subject to
information and instructions to, or any agreement (whether written, oral or
otherwise implied by Law) of, such Persons to maintain the confidentiality,
(ii) to assignees and participants as contemplated by Section 11.11, and
prospective assignees and participants, (iii) to the extent requested by any
bank regulatory authority or, with notice to the Borrower (if legally
permitted), as otherwise required by applicable Law or by any subpoena or
similar legal process, or in connection with any investigation or proceeding
arising out of the transactions contemplated by this Agreement, (iv) if it
becomes publicly available other than as a result of a breach of this Agreement
or becomes available from a source not known to be subject to confidentiality
restrictions, or (v) if the Borrower shall have consented to such disclosure.

 

72



--------------------------------------------------------------------------------

11.12.2 Sharing Information With Affiliates of the Lenders.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and, notwithstanding the use restriction contained in the first sentence
of Section 11.12.1, each of the Loan Parties hereby authorizes each Lender to
share any information delivered to such Lender by such Loan Party and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate of
such Lender, it being understood that any such Subsidiary or affiliate of any
Lender receiving such information shall be bound by the provisions of
Section 11.12.1 as if it were a Lender hereunder. Such authorization shall
survive the repayment of the Loans and other Obligations and the termination of
the Commitments.

11.13 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 7 [Conditions Of Lending], this Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Agreement.

11.14 Agent’s or Lender’s Consent.

Whenever the Agent’s or any Lender’s consent is required to be obtained under
this Agreement or any of the other Loan Documents as a condition to any action,
inaction, condition or event, the Agent and each Lender shall be authorized to
give or withhold such consent in its sole and absolute discretion and to
condition its consent upon the giving of additional collateral, the payment of
money or any other matter.

11.15 Exceptions.

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

 

73



--------------------------------------------------------------------------------

11.16 CONSENT TO FORUM; WAIVER OF JURY TRIAL.

11.16.1 SUBMISSION TO JURISDICTION.

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE COMMONWEALTH OF PENNSYLVANIA SITTING IN ALLEGHENY COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE WESTERN DISTRICT OF PENNSYLVANIA, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

11.16.2 WAIVER OF VENUE.

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN THIS SECTION 11.16. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

11.16.3 SERVICE OF PROCESS.

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.6 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

74



--------------------------------------------------------------------------------

11.16.4 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.17 Certifications From Lenders and Participants.

11.17.1 [Intentionally Omitted.]

11.17.2 USA Patriot Act.

(a) Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
Patriot Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United states or foreign county, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA Patriot Act.

(b) Each Lender that is subject to the USA Patriot Act and the Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Agent, as applicable, to identify the Borrower in accordance with
the USA Patriot Act.

11.18 Joinder of Parties to Loan Documents.

Any Subsidiary of the Borrower which is required to join the Loan Documents as a
party pursuant to Section 8.1.11 shall execute and deliver to the Agent (i) a
Loan Document Joinder in substantially the form attached hereto as
Exhibit 1.1(L) pursuant to which it shall join as a party each of the documents
to which it is required to join pursuant to Section 8.1.11 and

 

75



--------------------------------------------------------------------------------

(ii) documents in the forms described in Section 7.1 [First Loans] modified as
appropriate to relate to such Subsidiary. The Loan Parties shall deliver such
Loan Document Joinder and related documents to the Agent within five
(5) Business Days after the date of acquisition or creation of a new Subsidiary;
the date of creation of a new Subsidiary shall be the date of the filing of such
Subsidiary’s articles of incorporation if the Subsidiary is a corporation, the
date of the filing of its certificate of limited partnership if it is a limited
partnership or the date of its organization if it is an entity other than a
limited partnership or corporation.

[SIGNATURE PAGES FOLLOW]

 

76



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWER: FEDERATED INVESTORS, INC. By:   /s/ Denis McAuley III Name:   Denis
McAuley III Title:   Assistant Treasurer GUARANTORS: FEDERATED ADMINISTRATIVE
SERVICES By:   /s/ Denis McAuley III Name:   Denis McAuley III Title:   Senior
Vice President FEDERATED ADMINISTRATIVE SERVICES, INC. By:   /s/ Denis McAuley
III Name:   Denis McAuley III Title:   Senior Vice President FEDERATED
INVESTMENT MANAGEMENT COMPANY By:   /s/ Denis McAuley III Name:   Denis McAuley
III Title:   Assistant Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

FEDERATED GLOBAL INVESTMENT MANAGEMENT CORP. By:   /s/ Denis McAuley III Name:  
Denis McAuley III Title:   Assistant Treasurer FEDERATED INVESTORS MANAGEMENT
COMPANY By:   /s/ Denis McAuley III Name:   Denis McAuley III Title:   Senior
Vice President FEDERATED INVESTMENT COUNSELING By:   /s/ Denis McAuley III Name:
  Denis McAuley III Title:   Assistant Treasurer FEDERATED SERVICES COMPANY By:
  /s/ Denis McAuley III Name:   Denis McAuley III Title:   Senior Vice President
FEDERATED SHAREHOLDER SERVICES COMPANY By:   /s/ Denis McAuley III Name:   Denis
McAuley III Title:   President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

FII HOLDINGS, INC. By:   /s/ Denis McAuley III Name:   Denis McAuley III Title:
  Vice President FEDERATED PRIVATE ASSET MANAGEMENT, INC. By:   /s/ Denis
McAuley III Name:   Denis McAuley III Title:   Treasurer RETIREMENT PLAN SERVICE
COMPANY OF AMERICA By:   /s/ Denis McAuley III Name:   Denis McAuley III Title:
  Assistant Treasurer FEDERATED ADVISORY SERVICES COMPANY By:   /s/ Denis
McAuley III Name:   Denis McAuley III Title:   Assistant Treasurer FEDERATED
EQUITY MANAGEMENT COMPANY OF PENNSYLVANIA By:   /s/ Denis McAuley III Name:  
Denis McAuley III Title:   Assistant Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE 4 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

FEDERATED MDTA TRUST By:   /s/ Denis McAuley III Name:   Denis McAuley III
Title:   Treasurer HBSS ACQUISITION CO. By:   /s/ Denis McAuley III Name:  
Denis McAuley III Title:   Treasurer FEDERATED MDTA LLC By:   /s/ Denis McAuley
III Name:   Denis McAuley III Title:   Treasurer SOUTHPOINTE DISTRIBUTION
SERVICES INC. By:   /s/ Denis McAuley III Name:   Denis McAuley III Title:  
Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE 5 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

AGENT:

PNC BANK, NATIONAL ASSOCIATION,

individually, as successor to National City Bank and as Agent

By:   /s/ Cara Gentile Name:   Cara Gentile Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 6 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDERS:

CITIBANK, N.A. By:   /s/ Dane Graham Name:   Dane Graham Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 7 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

BANK OF AMERICA, NA By:   /s/ Menna Cunningham Name:   Menna Cunningham Title:  
Assistant Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 8 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

HUNTINGTON NATIONAL BANK By:   /s/ Chad A. Lowe Name:   Chad A. Lowe Title:  
Asst. Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 9 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

STATE STREET BANK AND TRUST COMPANY By:   /s/ Charles A. Garrity Name:   Charles
A. Garrity Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 10 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

CITIZENS BANK OF PENNSYLVANIA By:   /s/ Euclid B. Noble Name:   Euclid B. Noble
Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 11 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

DEUTSCHE BANK AG NEW YORK BRANCH By:   /s/ Kathleen Bowers Name:   Kathleen
Bowers Title:   Director By:   /s/ Michael Campites Name:   Michael Campites
Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 12 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

FIFTH THIRD BANK By:   /s/ Jim Janovsky Name:   Jim Janovsky Title:   Vice
President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 13 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

TORONTO DOMINION (NEW YORK) LLC By:   /s/ Debbi L. Brito Name:   Debbi L. Brito
Title:   Authorized Signatory



--------------------------------------------------------------------------------

[SIGNATURE PAGE 14 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

UMB BANK, N.A. By:   /s/ David A. Proffitt Name:   David A. Proffitt Title:  
Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 15 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

THE BANK OF NEW YORK MELLON By:   /s/ Paulette Truman Name:   Paulette Truman
Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 16 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

SCOTIABANC INC.

By:   /s/ H. Thind Name:   H. Thind Title:   Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE 17 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

WELLS FARGO BANK, N.A.

By:   /s/ Thomas W. Doddridge Name:   Thomas W. Doddridge Title:   Senior Vice
President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 18 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

FIRST NIAGARA BANK By:   /s/ Ken Jamison Name:   Ken Jamison Title:   Vice
President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 19 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

FIRSTMERIT BANK, N.A. By:   /s/ Robert G. Morlan Name:   Robert G. Morlan Title:
  Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 20 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

TRISTATE CAPITAL BANK By:   /s/ Paul J. Oris Name:   Paul J. Oris Title:  
Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 21 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

HUA NAN COMMERCIAL BANK, LTD.,

LOS ANGELES BRANCH

By:   /s/ Oliver C. H. Hus Name:   Oliver C. H. Hus Title:   V.P. & General
Manager



--------------------------------------------------------------------------------

[SIGNATURE PAGE 22 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

BANK OF TAIWAN, LOS ANGELES BRANCH

By:   /s/ Chwan-Ming Ho Name:   Chwan-Ming Ho Title:   V.P. & General Manager



--------------------------------------------------------------------------------

[SIGNATURE PAGE 23 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

TAIWAN BUSINESS BANK By:   /s/ Sandy Chen Name:   Sandy Chen Title:   Deputy
General Manager



--------------------------------------------------------------------------------

[SIGNATURE PAGE 24 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LAND BANK OF TAIWAN – LOS ANGELES

BRANCH

By:   /s/ Roger J. F. Chien Name:   Roger J. F. Chien Title:   General Manager



--------------------------------------------------------------------------------

[SIGNATURE PAGE 25 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

CHANG HWA COMMERCIAL BANK, LTD.,

LOS ANGELES BRANCH

By:   /s/ Curtis Chu Name:   Curtis Chu Title:   Assistant Vice President and
Manager



--------------------------------------------------------------------------------

[SIGNATURE PAGE 26 OF 26 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

WASHINGTON FINANCIAL BANK By:   /s/ Anthony M. Cardone Name:   Anthony M.
Cardone Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

   Commitment    Ratable Share  

Lender Name (also Agent):

PNC Bank, National Association

Address for Notices:

1600 Market Street

Philadelphia, PA 19103

Attention: Cara Gentile

Telephone:(215) 585-6968

Telecopy:(215) 585-7669

Email: cara.gentile@pnc.com

   $ 60,000,000    14.117647059 % 

Address of Lending Office:

PNC Firstside Center

500 First Avenue, 3rd Floor

Pittsburgh, PA 15219

Attention: Rini Davis

Telephone:(412) 762-7638

Telecopy:(412) 705-2006

Email: rini.davis@pnc.com

     

Citibank, N.A.

Address for Notices:

388 Greenwich Street

New York, NY 10013

Attention: Dane Graham

Telephone:(212) 816-8219

Telecopy:(646) 291-5042

Email: dane.graham@citi.com

   $ 45,000,000    10.588235294 % 

Address of Lending Office:

[2 Penns Way, Suite 110

New Castle, DE 19720]

Attention: Alisa Adams

Telephone:(302) 894-6111

Telecopy:(212) 994-0847

Email: alisa.adams@citi.com

     

 

SCHEDULE 1.1(A) - 1



--------------------------------------------------------------------------------

Huntington National Bank

Address for Notices:

336 Fourth Avenue

Pittsburgh, PA 15222

Attention: Chris Kohler

Telephone:(412) 227-6496

Email: chris.kohler@huntington.com

   $ 35,000,000    8.235294118 % 

Address of Lending Office:

41 South High Street

Columbus, OH 43215

Attention: Debbie Cabungcal

Telephone:(614) 480-1283

Telecopy:(614) 480-2249

Email: debbie.cabungcal@huntington.com

     

State Street Bank and Trust Company

Address for Notices:

100 Huntington Avenue

Tower 2, 4th Floor

Boston, MA 02206

Attention: James H. Reichert

Telephone:(617) 937-8831

Telecopy:(617) 937-8889

Email: jhreichert@statestreet.com

   $ 30,000,000    7.058823529 % 

Address of Lending Office:

100 Huntington Avenue

Tower 2, 4th Floor

Boston, MA 02206

Attention: Eola Romano

Telephone:(617) 937-8807

Telecopy:(617) 988-6677

Email: earomano@statestreet.com

     

Citizens Bank of Pennsylvania

Address for Notices:

525 William Penn Place

Pittsburgh, PA 15219

Attention: Euclid Noble

Telephone:(412) 867-3981

Telecopy:(412) 552-6307

Email: euclid.b.noble@rbscitizens.com

   $ 30,000,000    7.058823529 % 

Address of Lending Office:

20 Cabot Road

Medford, MA 02155

Attention: Dakota Hodgdon

Telephone:(781) 655-4402

Telecopy:(781) 655-4050

Email: dakota.hodgdon@ rbscitizens.com

     

 

SCHEDULE 1.1(A) - 2



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch

Address for Notices:

60 Wall Street

New York, NY 10005

Attention: Kathleen Bowers

Telephone:(212) 250-2216

Telecopy:(212) 797-0270

Email: kathleen.bowers@db.com

   $ 30,000,000    7.058823529 % 

Address of Lending Office:

5022 Gate Parkway, Suite 200

Jacksonville FL 32256

Attention: Casey Farmer

Telephone: 904-527-6537

Telecopy: 866-240-3622

Email: casey.farmer@db.com

     

Fifth Third Bank

Address for Notices:

600 Superior Avenue East

Cleveland, OH 44114

Attention: Marty McGinty

Telephone:(216) 274-5098

Telecopy:(216) 274-5617

Email: marty.mcginty@53.com

   $ 30,000,000    7.058823529 % 

Address of Lending Office:

5050 Kingsley Drive

Cincinnati, OH 45263

Attention: Lytonya Mitchell

Telephone:(513) 358-3097

Telecopy:(513) 358-3444

Email: lytonya.mitchell@53.com

     

Toronto Dominion (New York) LLC

Address for Notices:

77 King Street West, 18th Floor

Toronto, Ontario M5K 1A2

Attention: Brian Pirotta

Telephone:(416) 590-4340

Telecopy:(416) 590-4335

Email: brian.pirotta@tdsecurities.com

   $ 23,000,000    5.411764706 % 

Address of Lending Office:

31 West 52nd Street, 21st Floor

New York, NY 10019

Attention: W. Reg Waylen

Telephone:(212) 827-7564

Email: w.reg.waylen@tdsecurities.com

     

 

SCHEDULE 1.1(A) - 3



--------------------------------------------------------------------------------

Bank of America, NA

Address for Notices:

One Bryant Park

NY1-100-32-01

New York, NY 10036

Attention: Menna J. Cunningham

Telephone: (646) 855-3540

Telecopy: (704) 719-8686

Email: menna.j.cunningham@baml.com

   $ 22,000,000    5.176470588 % 

Address of Lending Office:

2001 Clayton Road

CA4-702-02-25, Building B

Concord, CA 94520

Attention: Deepti Madan

Telephone: (415) 436-4777, ext. 1378

Telecopy: (214) 209-9447

Email: deepti.madan@bankofamerica.com

     

UMB Bank, n.a.

Address for Notices:

1010 Grand Boulevard

Kansas City, MO 64106

Attention: David A. Proffitt

Telephone:(816) 860-7935

Telecopy:(816) 860-7143

Email: david.proffitt@umb.com

   $ 15,000,000    3.529411765 % 

Address of Lending Office:

1010 Grand Boulevard

Kansas City, MO 64106

Attention: Vaughnda Ritchie

Telephone: (816) 860-7019

Telecopy: (816) 860-3772

Email: vaughnda.ritchie@umb.com

     

The Bank of New York Mellon

Address for Notices:

One Wall Street

New York, NY 10286

Attention: Paulette Truman

Telephone: (212) 635-6407

Telecopy: (212) 809-9520

Email: paulette.truman@bnymellon.com

   $ 15,000,000    3.529411765 % 

Address of Lending Office:

[One Wall Street, 17th Floor

New York, NY 10286]

Attention: Tina Aney

Telephone: (315) 765-4103

Telecopy: (315) 765-4783

Email: tina.aney@bnymellon.com

     

 

SCHEDULE 1.1(A) - 4



--------------------------------------------------------------------------------

Scotiabanc Inc.

Address for Notices:

1 Liberty Plaza, Floors 23-26

New York, NY 10006

Attention: Todd Meller

Telephone: (212) 225-5096

Telecopy: (212) 225-5254

Email: todd_meller@scotiacapital.com

   $ 15,000,000    3.529411765 % 

Address of Lending Office:

1 Liberty Plaza, Floors 23-26

New York, NY 10006

Attention: Kevin Yepson

Telephone: (212) 225-5705

Telecopy: (212) 225-5709

Email: kevin_yepson@scotiacapital.com

     

Wells Fargo Bank, N.A.

Address for Notices:

230 Monroe, 29th Floor, Suite 2900

Chicago, IL 60606

Attention: Thomas Doddridge

Telephone: (312) 781-0722

Telecopy: (312) 845-8606

Email: thomas.w.doddridge@wellsfargo.com

   $ 15,000,000    3.529411765 % 

Address of Lending Office:

1700 Lincoln Street, 5th Floor

MAC C7300-059

Denver, CO 80203-4500

Attention: Katie Ayre

Telephone: (303) 863-5131

Telecopy: (303) 863-2729

Email: katie.ayre@wellsfargo.com

     

First Niagara Bank

Address for Notices:

726 Exchange Street, Suite 900

Buffalo, NY 14210

Attention: Ken Jamison

Telephone: (610) 755-1614

Telecopy: (716) 819-5160

Email: ken.jamison@fnfg.com

   $ 15,000,000    3.529411765 % 

Address of Lending Office:

726 Exchange Street, Suite 900

Buffalo, NY 14210

Attention: Susan Naab

Telephone: (716) 819-5874

Telecopy: (716) 819-5132

Email: commercial.participations@fnfg.com

     

 

SCHEDULE 1.1(A) - 5



--------------------------------------------------------------------------------

FirstMerit Bank, N.A.

Address for Notices:

106 South Main Street

Akron, OH 44308

Attention: Robert G. Morlan

Telephone:(330) 996-6420

Telecopy:(330) 996-6394

Email: robert.morlan@firstmerit.com

   $ 9,000,000    2.117647059 % 

Address of Lending Office:

106 South Main Street

Akron, OH 44308

Attention: Brenda Knight

Telephone:(330) 479-7965

Telecopy:(330) 996-6071

Email: brenda.knight@firstmerit.com

     

TriState Capital Bank

Address for Notices:

301 Grant Street, 27th Floor

Pittsburgh, PA 15219

Attention: Paul J. Oris

Telephone:(412) 304-0344

Telecopy:(412) 304-0391

Email: poris@tscbank.com

   $ 7,000,000    1.647058824 % 

Address of Lending Office:

301 Grant Street, 27th Floor

Pittsburgh, PA 15219

Attention: Gail Thomas

Telephone:(412) 304-0382

Telecopy:(412) 304-0339

Email: gthomas@tscbank.com

     

Hua Nan Commercial Bank, Ltd., Los Angeles Branch

Address for Notices:

707 Wilshire Blvd., Suite 3100

Los Angeles, CA 90017

Attention: Howard Hung

Telephone:(213) 362-6666

Telecopy:(213) 362-6617

Email: howard.hung@hncbla.com

   $ 5,000,000    1.176470588 % 

Address of Lending Office:

707 Wilshire Blvd., Suite 3100

Los Angeles, CA 90017

Attention: Ivania Vallecillo

Telephone:(213) 362-6666

Telecopy:(213) 362-6617

     

 

SCHEDULE 1.1(A) - 6



--------------------------------------------------------------------------------

Bank of Taiwan, Los Angeles Branch

Address for Notices:

601 S. Figueroa St., #4525

Los Angeles, CA 90017

Attention: Alice Yu

Telephone: (213) 629-6600, ext. 158

Telecopy: (213) 629-6610

Email: alicey@botla.us

   $ 5,000,000    1.176470588 % 

Address of Lending Office:

601 S. Figueroa St., #4525

Los Angeles, CA 90017

Attention: Rick Wang

Telephone: (213) 629-6600, ext. 154

Telecopy: (213) 629-6610

Email: rickw@botla.us

     

Taiwan Business Bank

Address for Notices:

633 W. 5th Street, Suite 2280

Los Angeles, CA 90071

Attention: Chung Lo

Telephone: (213) 892-1260

Telecopy: (213) 892-1270

Email: tbblacredit@pacbell.net

   $ 5,000,000    1.176470588 % 

Address of Lending Office:

633 W. 5th Street, Suite 2280

Los Angeles, CA 90071

Attention: Flora Chen

Telephone: (213) 892-1260

Telecopy: (213) 892-1270

Email: tbbla_disburse@pacbell.net

     

Land Bank of Taiwan – Los Angeles Branch

Address for Notices:

811 Wilshire Blvd., 19th Floor

Los Angeles, CA 90017

Attention: Brendan Lee

Telephone: (213) 532-3789 Ext. 119

Telecopy: (213) 532-3766

Email: Brendan_Lee@landbankla.com

   $ 5,000,000    1.176470588 % 

Address of Lending Office:

811 Wilshire Blvd., 19th Floor

Los Angeles, CA 90017

Attention: Tony Chen

Telephone: (213) 532-3789 Ext. 120

Telecopy:(213) 532-3766

Email: Tony_chen@landbankla.com

     

 

SCHEDULE 1.1(A) - 7



--------------------------------------------------------------------------------

Chang Hwa Commercial Bank Ltd., Los

Angeles Branch

Address for Notices:

333 South Grand Avenue, #600

Los Angeles, CA 90071

Attention: Irene Chen

Telephone: (213) 620-7200, ext. 229

Telecopy: (213) 620-7227

Email: ichen@chbla.com

 

Address of Lending Office:

333 South Grand Avenue, #600

Los Angeles, CA 90071

Attention: Noah Wang

Telephone: (213) 620-7200, ext. 224

Telecopy: (213) 620-7227

Email: note@chbla.com

   $ 5,000,000    1.176470588 % 

Washington Financial Bank

Address for Notices:

77 South Main Street

Washington, PA 15301

Attention: Anthony M. Cardone

Telephone: (724) 206-1113

Telecopy: (724) 225-8642

Email: acardone@mywashingtonfinancial.com

 

Address of Lending Office:

Same as Address for Notices

   $ 4,000,000    0.941176471 % 

Total

   $ 425,000,000    100.000000000 %               

 

SCHEDULE 1.1(A) - 8



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Borrower and Guarantors:

BORROWER AND GUARANTORS:

 

Name:    Federated Investors, Inc. Address:    Federated Investors Tower   

20th Floor, 1001 Liberty Avenue

Pittsburgh, PA 15222

Attention: Denis McAuley III

Telephone: (412) 288-7712

Telecopy: (412) 288-8687

 

SCHEDULE 1.1(A) - 9



--------------------------------------------------------------------------------

SCHEDULE 1.1(P)

PERMITTED LIENS

None



--------------------------------------------------------------------------------

SCHEDULE 6.1.2

SUBSIDIARIES

 

Entity Name

   Jurisdiction    Owned by    No. of
Outstanding
Shares    % of
Shares  

FII Holdings, Inc.

   Delaware Corporation    Federated Investors, Inc.    500    100 % 

HBSS Acquisition Co.

   Delaware Corporation    Federated MDTA Trust    3,000    100 % 

Federated Advisory Services Company

   Delaware Statutory Trust    FII Holdings, Inc.    1,000    100 % 

Federated Equity Management Company of Pennsylvania

   Delaware Statutory Trust    FII Holdings, Inc.    1,000    100 % 

Federated Investment Management Company

   Delaware Statutory Trust    FII Holdings, Inc.    1,000    100 % 

Passport Research Ltd.

   Pennsylvania Limited Partnership    Federated Investment
Management Company    N/A    50.5 % 

Federated MDTA LLC

   Delaware Limited Liability Company    Federated MDTA Trust    N/A    100 % 

Federated Global Investment Management Corp.

   Delaware Corporation    FII Holdings, Inc.    1,000    100 % 

Federated International Holdings BV

   Netherlands Company    FII Holdings, Inc.    40,000    100 % 

Federated Asset Management GmbH

   German Company    Federated International
Holdings BV    100,000    100 % 

Federated International Management Limited

   Ireland Company    Federated International
Holdings BV    114,570    100 % 

Federated Investors (UK) Ltd.

   English Company    Federated International
Holdings BV    75,000    100 % 

Federated International-Europe GmbH

   German Company    Federated International
Holdings BV    1    100 % 

Federated Investment Counseling

   Delaware Statutory Trust    FII Holdings, Inc.    1,000    100 % 

Federated Securities Corp.

   Pennsylvania Corporation    FII Holdings, Inc.    17,275    100 % 

Federated Investors Management Company

   Pennsylvania Corporation    FII Holdings, Inc.    1,000    100 % 

Federated Services Company

   Pennsylvania Corporation    FII Holdings, Inc.    1,000    100 % 



--------------------------------------------------------------------------------

Entity Name

   Jurisdiction    Owned by    No. of
Outstanding
Shares    % of
Shares  

Edgewood Services, Inc.

   New York Corporation    Federated Services
Company    12,309    100 % 

Federated Shareholder Services Company

   Delaware Statutory Trust    Federated Services
Company    1,000    100 % 

Retirement Plan Service Company of America

   Delaware Statutory Trust    Federated Services
Company    1,000    100 % 

Federated Administrative Services

   Delaware Statutory Trust    Federated Services
Company    1,000    100 % 

Federated Administrative Services, Inc.

   Pennsylvania Corporation    Federated Services
Company    500    100 % 

Southpointe Distribution Services Inc.

   Pennsylvania Corporation    FII Holdings, Inc.    50,000    100 % 

Federated MDTA Trust

   Massachusetts Business Trust    FII Holdings, Inc.    100    100 % 

Federated Private Asset Management, Inc.

   Delaware Corporation    FII Holdings, Inc.    100,000    100 % 

Federated Investors Trust Company

   Pennsylvania Trust Company    FII Holdings, Inc.    10,000    100 % 



--------------------------------------------------------------------------------

SCHEDULE 8.2.1

PERMITTED INDEBTEDNESS

Indebtedness under the Revolving Credit Agreement and related loan documents,
which provide for a $200,000,000 revolving credit facility, and any increase
contemplated by Section 2.10 of the Revolving Credit Agreement, as in effect on
the date hereof, which permits for an increase of the revolving credit facility
to a maximum of $300,000,000 (subject to the terms and conditions set forth in
the Revolving Credit Agreement).



--------------------------------------------------------------------------------

EXHIBIT 1.1(A)

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Credit Agreement identified below (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor’s outstanding rights and
obligations under the respective facilities identified below (including, to the
extent included in any such facilities, letters of credit and swingline loans)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

 

1.    Assignor:     2.    Assignee:       [and is an Affiliate1] 3.    Borrower:
  Federated Investors, Inc. 4.    Agent:   PNC Bank, National Association, as
the agent under the Credit Agreement 5.    Credit Agreement:   The Amended and
Restated Credit Agreement dated as of April __, 2010 among Federated Investors,
Inc., the Guarantors now or hereafter party thereto, the Lenders now or
hereafter party thereto and PNC Bank, National Association, as Agent.

 

1

Insert if applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

     Aggregate
Amount of
Commitment/Loans
for all Banks      Amount of
Commitment/Loans
Assigned    Percentage
Assigned of
Commitment/Loans2  

                                  3

       $                               $                            
                         % 

                                 

       $                               $                            
                         % 

                                 

       $                               $                            
                         % 

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.

3

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Term Loan
Commitment”, etc.) The same percentage of each facility owned by the Assignor
shall be assigned to the Assignee.



--------------------------------------------------------------------------------

Effective Date:                  , 20     [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]4

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:

 

 

 

Name:

   

Title:

  ASSIGNEE [NAME OF ASSIGNEE]

By:

 

 

 

Name:

   

Title:

 

[Consented to and]5 Accepted:

 

PNC BANK, NATIONAL ASSOCIATION, as
Agent

By:

 

 

 

Name:

   

Title:

 

 

4

Assignor shall pay a fee of $3,500 to the Agent in connection with the
Assignment.

5

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

[Consented to:]6

 

FEDERATED INVESTORS, INC.

By:

 

 

 

Name:

   

Title:

 

 

6

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements, if
any, of an eligible assignee under the Credit Agreement, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 8.3.2 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision, and (v) if Assignee is not
incorporated or organized under the laws of the United States of America or any
State thereof, attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed



--------------------------------------------------------------------------------

counterpart of a signature page of this Assignment by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment.
This Assignment shall be governed by, and construed in accordance with, the laws
of the Commonwealth of Pennsylvania.



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)

AMENDED AND RESTATED CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP

This Amended and Restated Continuing Agreement of Guaranty and Suretyship (the
“Guaranty”), dated as of April 9, 2010, is jointly and severally given by EACH
OF THE UNDERSIGNED AND EACH OF THE OTHER PERSONS WHICH BECOMES A GUARANTOR
HEREUNDER FROM TIME TO TIME (each a “Guarantor” and collectively the
“Guarantors”) in favor of PNC BANK, NATIONAL ASSOCIATION, as agent for the
Lenders (the “Agent”) in connection with the Amended and Restated Credit
Agreement, dated as of the date hereof, by and among Federated Investors, Inc.,
a Pennsylvania corporation (the “Borrower”), the Guarantors now or hereafter
party thereto, the Lenders now or hereafter party thereto (the “Lenders”) and
the Agent (as amended, restated, modified, or supplemented from time to time
hereafter, the “Credit Agreement”). Capitalized terms not otherwise defined
herein shall have the respective meanings ascribed to them by the Credit
Agreement.

A. Reference is made to that certain Continuing Agreement of Guaranty and
Suretyship, dated as of August 19, 2008, made by the Guarantors party thereto in
favor of the Agent, as heretofore amended (as so amended, the “Existing Guaranty
Agreement”), executed and delivered pursuant to that certain Credit Agreement,
dated August 19, 2008, among the Borrower, the Guarantors party thereto, the
Lenders party thereto, and the Agent, as heretofore amended (as so amended, the
“Existing Credit Agreement”).

B. The parties desire to further amend and restate the Existing Credit Agreement
pursuant to the Credit Agreement.

1. Guarantied Obligations. To induce the Agent and the Lenders to make loans and
grant other financial accommodations to the Borrower under the Credit Agreement,
each Guarantor hereby unconditionally and irrevocably guaranties to the Agent
and each Lender and each Affiliate of the Agent and each Lender, and becomes
surety, as though it was a primary obligor for, the full and punctual payment
and performance when due (whether on demand, at stated maturity, by
acceleration, or otherwise and including any amounts which would become due but
for the operation of an automatic stay under the federal bankruptcy code of the
United States or any similar laws of any country or jurisdiction) of all
obligations, liabilities, and indebtedness from time to time of the Borrower or
any other Guarantor to the Agent or any of the Lenders or any Affiliate of any
Lender under or in connection with the Credit Agreement or any other Loan
Document, whether for principal, interest, fees, indemnities, expenses, or
otherwise, and all refinancings or refundings thereof, whether such obligations,
liabilities, or indebtedness are direct or indirect, secured or unsecured, joint
or several, absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising (and including obligations,
liabilities, and indebtedness arising or accruing after the commencement of any
bankruptcy, insolvency, reorganization, or similar proceeding with respect to
the Borrower or any Guarantor or which would have arisen or accrued but for the
commencement of such proceeding, even if the claim for such obligation,
liability, or indebtedness is not enforceable or



--------------------------------------------------------------------------------

allowable in such proceeding, and including all obligations, liabilities, and
indebtedness arising from any Lender Provided Interest Rate Hedge, any
extensions of credit under or in connection with the Loan Documents from time to
time, regardless whether any such extensions of credit are in excess of the
amount committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to extension of credit is not satisfied)
(all of the foregoing obligations, liabilities and indebtedness are referred to
herein collectively as the “Guarantied Obligations” and each as a “Guarantied
Obligation”). Without limitation of the foregoing, any of the Guarantied
Obligations shall be and remain Guarantied Obligations entitled to the benefit
of this Guaranty if the Agent or any of the Lenders (or any one or more
assignees or transferees thereof) from time to time assign or otherwise transfer
all or any portion of their respective rights and obligations under the Loan
Documents, or any other Guarantied Obligations, to any other Person. In
furtherance of the foregoing, each Guarantor jointly and severally agrees as
follows.

2. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations immediately upon demand of the Agent and the Lenders or
any one or more of them. All payments made hereunder shall be made by each
Guarantor in immediately available funds in United States dollars and shall be
made without setoff, counterclaim, withholding, or other deduction of any
nature.

3. Obligations Absolute. The obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by any failure, default,
omission, or delay, willful or otherwise, by any Lender, the Agent, or the
Borrower or any other obligor on any of the Guarantied Obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of any Guarantor or would
otherwise operate as a discharge of any Guarantor as a matter of law or equity.
Each of the Guarantors agree that the Guarantied Obligations will be paid and
performed strictly in accordance with the terms of the Loan Documents or any
Lender Provided Interest Rate Hedge. Without limiting the generality of the
foregoing, each Guarantor hereby consents to, at any time and from time to time,
and the joint and several obligations of each Guarantor hereunder shall not be
diminished, terminated, or otherwise similarly affected by any of the following:

(a) Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guarantied Obligations and regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents, or any
rights of the Agent or the Lenders or any other Person with respect thereto;

(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of the Guarantied Obligations (whether or not contemplated by the Loan
Documents as presently constituted; any change in the time, manner, method, or
place of payment or performance of, or in any other term of, any of the
Guarantied Obligations; any execution or delivery of any additional Loan
Documents; or any amendment, modification or supplement to, or refinancing or
refunding of, any Loan Document or any of the Guarantied Obligations;

 

2



--------------------------------------------------------------------------------

(c) Any failure to assert any breach of or default under any Loan Document or
any of the Guarantied Obligations; any extensions of credit in excess of the
amount committed under or contemplated by the Loan Documents, or in
circumstances in which any condition to such extensions of credit has not been
satisfied; any other exercise or non-exercise, or any other failure, omission,
breach, default, delay, or wrongful action in connection with any exercise or
non-exercise, of any right or remedy against the Borrower or any other Person
under or in connection with any Loan Document or any of the Guarantied
Obligations; any refusal of payment or performance of any of the Guarantied
Obligations, whether or not with any reservation of rights against any
Guarantor; or any application of collections (including but not limited to
collections resulting from realization upon any direct or indirect security for
the Guarantied Obligations) to other obligations, if any, not entitled to the
benefits of this Guaranty, in preference to Guarantied Obligations entitled to
the benefits of this Guaranty, or if any collections are applied to Guarantied
Obligations, any application to particular Guarantied Obligations;

(d) Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights, or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Agent or the
Lenders, or any of them, or any other Person in connection with the enforcement
of, realization upon, or exercise of rights or remedies under or in connection
with, or, any other action or inaction by any of the Agent or the Lenders, or
any of them, or any other Person in respect of, any direct or indirect security
for any of the Guarantied Obligations. As used in this Guaranty, “direct or
indirect security” for the Guarantied Obligations, and similar phrases, includes
any collateral security, guaranty, suretyship, letter of credit, capital
maintenance agreement, put option, subordination agreement, or other right or
arrangement of any nature providing direct or indirect assurance of payment or
performance of any of the Guarantied Obligations, made by or on behalf of any
Person;

(e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, the Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to the
Borrower or any other Person; or any action taken or election made by the Agent
or the Lenders, or any of them (including but not limited to any election under
Section 1111(b)(2) of the United States Bankruptcy Code), the Borrower, or any
other Person in connection with any such proceeding;

(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by the Borrower or any other person with respect to any Loan
Document or any of the Guarantied Obligations; or any discharge by operation of
law or release of the Borrower or any other Person from the performance or
observance of any Loan Document or any of the Guarantied Obligations; or

(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available

 

3



--------------------------------------------------------------------------------

to, or limit the liability of, any Guarantor, a guarantor or a surety, excepting
only full, strict, and indefeasible payment and performance of the Guarantied
Obligations in full.

Each Guarantor acknowledges, consents, and agrees that Subsidiaries of the Loan
Parties created or acquired after the date of this Guaranty may join in this
Guaranty pursuant to Section 8.1.11 and Section 11.18 of the Credit Agreement
and each Guarantor affirms that its obligations shall continue hereunder
undiminished.

4. Waivers, etc. Each of the Guarantors hereby waives any defense to or
limitation on its obligations under this Guaranty arising out of or based on any
event or circumstance referred to in Section 3 hereof. Without limitation and to
the fullest extent permitted by applicable law, each Guarantor waives each of
the following:

(a) All notices, disclosures and demand of any nature which otherwise might be
required from time to time to preserve intact any rights against any Guarantor,
including the following: any notice of any event or circumstance described in
Section 3 hereof; any notice required by any law, regulation or order now or
hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document or any of the
Guarantied Obligations; any notice of the incurrence of any Guarantied
Obligation; any notice of any default or any failure on the part of the Borrower
or any other Person to comply with any Loan Document or any of the Guarantied
Obligations or any direct or indirect security for any of the Guarantied
Obligations; and any notice of any information pertaining to the business,
operations, condition (financial or otherwise) or prospects of the Borrower or
any other Person;

(b) Any right to any marshalling of assets, to the filing of any claim against
the Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against the Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any requirement of promptness or
diligence on the part of the Agent or the Lenders, or any of them, or any other
Person; any requirement to exhaust any remedies under or in connection with, or
to mitigate the damages resulting from default under, any Loan Document or any
of the Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; any benefit of any statute of limitations; and any
requirement of acceptance of this Guaranty or any other Loan Document, and any
requirement that any Guarantor receive notice of any such acceptance;

(c) Any defense or other right arising by reason of any law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Agent or the
Lenders, or any of them (including but not limited to commencement or completion
of any judicial proceeding or nonjudicial sale or other action in respect of
collateral security for any of the Guarantied Obligations), which results in
denial or impairment of the right of the Agent or the Lenders, or any of them,
to seek a deficiency against the Borrower or any other Person or which otherwise
discharges or impairs any of the Guarantied Obligations; and

 

4



--------------------------------------------------------------------------------

(d) Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral, or the like.

5. Reinstatement. This Guaranty is a continuing obligation of the Guarantors and
shall remain in full force and effect notwithstanding that no Guarantied
Obligations may be outstanding from time to time and notwithstanding any other
event or circumstance. Upon termination of all Commitments and indefeasible
payment in full of all Guarantied Obligations, this Guaranty shall terminate;
provided, however, that this Guaranty shall continue to be effective or be
reinstated, as the case may be, any time any payment of any of the Guarantied
Obligations is rescinded, recouped, avoided, or must otherwise be returned or
released by any Lender or Agent upon or during the insolvency, bankruptcy, or
reorganization of, or any similar proceeding affecting, the Borrower or for any
other reason whatsoever, all as though such payment had not been made and was
due and owing.

6. Subrogation. No Guarantor shall exercise any rights against the Borrower or
any other Guarantor arising in connection with the Guarantied Obligations
(including rights of subrogation, contribution, and the like) until the
Guarantied Obligations have been indefeasibly paid in full and all Commitments
have been terminated. If any amount shall be paid to any Guarantor by or on
behalf of the Borrower or any other Guarantor by virtue of any right of
subrogation, contribution, or the like, such amount shall be deemed to have been
paid to such Guarantor for the benefit of, and shall be held in trust for the
benefit of, the Agent and the Lenders and shall forthwith be paid to the Agent
to be credited and applied upon the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement.

7. No Stay. Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.

8. Taxes.

(a) No Deductions. All payments made by any Guarantor under any of the Loan
Documents shall be made free and clear of and without deduction for any present
or future taxes, levies, imposts, deductions, charges, or withholdings, and all
liabilities with respect thereto, excluding taxes imposed on the net income of
any Lender and all income and franchise taxes of the United States applicable to
any Lender (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings, and liabilities being hereinafter referred to as “Taxes”). If any
Guarantor shall be required by law to deduct any Taxes from or in respect of any
sum payable under any of the Loan Documents, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums

 

5



--------------------------------------------------------------------------------

payable under this Subsection (a) such Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Guarantor
shall make such deductions and (iii) such Guarantor shall timely pay the full
amount deducted to the relevant tax authority or other authority in accordance
with applicable law.

(b) Stamp Taxes. In addition, each Guarantor agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges, or
similar levies which arise from any payment made hereunder or from the
execution, delivery, or registration of, or otherwise with respect to, any of
the Loan Documents (hereinafter referred to as “Other Taxes”).

(c) Indemnification for Taxes Paid by any Lender. Each Guarantor shall indemnify
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Subsection) paid by any Lender and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date a Lender makes
written demand therefor.

(d) Certificate. Within 30 days after the date of any payment of any Taxes by
any Guarantor, such Guarantor shall furnish to each Lender, the original or a
certified copy of a receipt evidencing payment thereof. If no Taxes are payable
in respect of any payment by such Guarantor, such Guarantor shall, if so
requested by a Lender, provide a certificate of an officer of such Guarantor to
that effect.

9. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to the Loan Document Joinder
and Assumption Agreement in substantially the form attached as Exhibit 1.1(L) to
the Credit Agreement (“Loan Document Joinder”), and in the manner provided in
Section 11.6 of the Credit Agreement. The Agent and the Lenders may rely on any
notice (whether or not made in a manner contemplated by this Guaranty)
purportedly made by or on behalf of a Guarantor, and the Agent and the Lenders
shall have no duty to verify the identity or authority of the Person giving such
notice.

10. Counterparts; Telecopy Signatures. This Guaranty may be executed in any
number of counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument. Each Guarantor acknowledges and agrees that a telecopy transmission
to Agent or any Lender of signature pages hereof purporting to be signed on
behalf of any Guarantor shall constitute effective and binding execution and
delivery hereof by such Guarantor.

11. Setoff, Default Payments by Borrower.

(a) In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Agent and the Lenders, or any of them, shall have the right from time to time,
without notice to any Guarantor,

 

6



--------------------------------------------------------------------------------

to set off against and apply to such due and payable amount any obligation of
any nature of any Lender or the Agent, or any subsidiary or affiliate of any
Lender or Agent, to any Guarantor, including but not limited to all deposits
(whether time or demand, general or special, provisionally credited or finally
credited, however evidenced) now or hereafter maintained by any Guarantor with
the Agent or any Lender or any subsidiary or affiliate thereof. Such right shall
be absolute and unconditional in all circumstances and, without limitation,
shall exist whether or not the Agent or the Lenders, or any of them, shall have
given any notice or made any demand under this Guaranty or under such obligation
to any Guarantor, whether such obligation to any Guarantor is absolute or
contingent, matured or unmatured (it being agreed that the Agent and the
Lenders, or any of them, may deem such obligation to be then due and payable at
the time of such setoff), and regardless of the existence or adequacy of any
collateral, guaranty, or other direct or indirect security or right or remedy
available to the Agent or any of the Lenders. The rights of the Agent and the
Lenders under this Section are in addition to such other rights and remedies
(including, without limitation, other rights of setoff and banker’s lien) which
the Agent and the Lenders, or any of them, may have, and nothing in this
Guaranty or in any other Loan Document shall be deemed a waiver of or
restriction on the right of setoff or banker’s lien of the Agent and the
Lenders, or any of them. Each of the Guarantors hereby agrees that, to the
fullest extent permitted by law, any affiliate or subsidiary of the Agent or any
of the Lenders and any holder of a participation in any obligation of any
Guarantor under this Guaranty, shall have the same rights of setoff as the Agent
and the Lenders are provided in this Section (regardless whether such affiliate
or participant otherwise would be deemed a creditor of any Guarantor).

(b) Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of the Borrower, such amount shall be held in trust for the benefit
of each Lender and Agent and shall forthwith be paid to the Agent to be credited
and applied to the Guarantied Obligations when due and payable.

12. Construction. The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreement or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

13. Successors and Assigns. Except as otherwise expressly provided in
Section 8.2.7 of the Credit Agreement, this Guaranty shall be binding upon each
Guarantor, its successors and assigns, and shall inure to the benefit of and be
enforceable by the Agent and the Lenders, or any of them, and their successors
and assigns. Without limitation of the foregoing, the Agent and the Lenders, or
any of them (and any successive assignee or transferee), from time to time may
assign or otherwise transfer all or any portion of its rights or obligations
under the Loan Documents or any Lender Provided Interest Rate Hedge (including
all or any portion of any commitment to extend credit), or any other Guarantied
Obligations, to any other Person and such Guarantied Obligations (including any
Guarantied Obligations resulting from extension of credit by such other Person
under or in connection with the Loan Documents or any Lender Provided Interest
Rate Hedge) shall be and remain Guarantied Obligations entitled to the benefit
of this

 

7



--------------------------------------------------------------------------------

Guaranty, and to the extent of its interest in such Guarantied Obligations such
other Person shall be vested with all the benefits in respect thereof granted to
the Agent and the Lenders in this Guaranty or otherwise.

14. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. This Guaranty shall be governed by, construed, and enforced
in accordance with the internal laws of the Commonwealth of Pennsylvania,
without regard to conflict of laws principles.

(b) Certain Waivers. Each Guarantor hereby irrevocably:

(i) Consents to the nonexclusive jurisdiction of the Courts of the Commonwealth
of Pennsylvania sitting in Allegheny County and of the United States District
Court of the Western District of Pennsylvania, and waives personal service of
any and all process upon it and consents that all such service of process be
made by certified or registered mail directed to the Borrower at the address
provided for in the Credit Agreement and service so made shall be deemed to be
completed upon actual receipt thereof;

(ii) Waives any objection to jurisdiction and venue of any action instituted
against it as provided herein and agrees not to assert any defense based on lack
of jurisdiction or venue; and

(iii) WAIVES TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM OF
ANY KIND ARISING OUT OF OR RELATED TO THIS GUARANTY, THE CREDIT AGREEMENT, OR
ANY OTHER LOAN DOCUMENT TO THE FULLEST EXTENT PERMITTED BY LAW.

15. Severability; Modification to Conform to Law.

(a) It is the intention of the parties that this Guaranty be enforceable to the
fullest extent permissible under applicable law, but that the unenforceability
(or modification to conform to such law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder hereof. If any
provision in this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, this Guaranty shall, as to such jurisdiction, be
deemed amended to modify or delete, as necessary, the offending provision or
provisions and to alter the bounds thereof in order to render it or them valid
and enforceable to the maximum extent permitted by applicable law, without in
any matter affecting the validity or enforceability of such provision or
provisions in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

(b) Without limitation of the preceding subsection (a), to the extent that
applicable law (including applicable laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
any Guarantor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of such Guarantor’s aggregate liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the aggregate amount of such liability shall, without any further
action

 

8



--------------------------------------------------------------------------------

by the Agent or any of the Lenders or such Guarantor or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable as determined in such action or proceeding.

(c) Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.

16. Additional Guarantors. At any time after the initial execution and delivery
of this Guaranty to the Agent and the Lenders, additional Persons may become
parties to this Guaranty and thereby acquire the duties and rights of being
Guarantors hereunder by executing and delivering to the Agent and the Lenders a
Loan Document Joinder. No notice of the addition of any Guarantor shall be
required to be given to any pre-existing Guarantor and each Guarantor hereby
consents thereto.

17. Joint and Several Obligations. Each of the obligations of each and every
Guarantor under this Guaranty are joint and several. The Agent and the Lenders,
or any of them, may, in their sole discretion, elect to enforce this Guaranty
against any Guarantor without any duty or responsibility to pursue any other
Guarantor and such an election by the Agent and the Lenders, or any of them,
shall not be a defense to any action the Agent and the Lenders, or any of them,
may elect to take against any Guarantor. Each of the Lenders and Agent hereby
reserve all right against each Guarantor.

18. Receipt of Credit Agreement, Other Loan Documents, Benefits.

(a) Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement, the other Loan Documents and any Lender Provided Interest Rate Hedge,
and each Guarantor certifies that the representations and warranties made
therein with respect to such Guarantor are true and correct. Further, each
Guarantor acknowledges and agrees to perform, comply with, and be bound by all
of the provisions of the Credit Agreement and the other Loan Documents.

(b) Each Guarantor hereby acknowledges, represents, and warrants that it
receives synergistic benefits by virtue of its affiliation with the Borrower and
the other Guarantors and that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Credit Agreement and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith, are a reasonably equivalent exchange of value in
return for providing this Guaranty.

19. Limitation of Liability. The parties to this Guaranty and the Agent and the
Lenders are expressly put on notice of the limitation of liability as set forth
in the declarations of trust of certain of the Guarantors and agree that, except
as set forth in the following sentence, the

 

9



--------------------------------------------------------------------------------

obligations assumed by such Guarantors pursuant to this Guaranty be limited in
any case to such Guarantors and their respective assets. The parties to this
Guaranty and the Agent and the Lenders shall not seek satisfaction of any
obligation of such Guarantors under this Guaranty from any of the shareholders,
trustees, officers, employees or agents of any of the Guarantors except as
contemplated under the declarations of trust of certain of the Guarantors.
Notwithstanding the foregoing, nothing in such declarations of trust or
elsewhere shall prohibit the Agent on behalf of the Lenders from pursuing any
remedies against any outside professionals or consultants employed by the
Guarantors.

20. Miscellaneous.

(a) Generality of Certain Terms. As used in this Guaranty, the terms “hereof,”
“herein,” and terms of similar import refer to this Guaranty as a whole and not
to any particular term or provision; the term “including,” as used herein, is
not a term of limitation and means “including without limitation.”

(b) Amendments, Waivers. Except as otherwise expressly provided in Section 8.2.7
of the Credit Agreement, no amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Agent and the Lenders. Any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No delay or
failure of the Agent or the Lenders, or any of them, in exercising any right or
remedy under this Guaranty shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right or remedy preclude any other or
further exercise thereof or the exercise of any other right or remedy. The
rights and remedies of the Agent and the Lenders under this Guaranty are
cumulative and not exclusive of any other rights or remedies available
hereunder, under any other agreement or instrument, by law, or otherwise.

(c) Telecommunications. Each Lender and Agent shall be entitled to rely on the
authority of any individual making any telecopy or telephonic notice, request,
or signature without the necessity of receipt of any verification thereof.

(d) Expenses. Each Guarantor unconditionally agrees to pay all costs and
expenses, including reasonable attorney’s fees incurred by the Agent or any of
the Lenders in enforcing this Guaranty against any Guarantor and each Guarantor
shall pay and indemnify each Lender and Agent for, and hold it harmless from and
against, any and all obligations, liabilities, losses, damages, costs, expenses
(including disbursements and reasonable legal fees of counsel to any Lender or
Agent), penalties, judgments, suits, actions, claims, and disbursements imposed
on, asserted against, or incurred by any Lender or Agent (A) relating to the
preparation, negotiation, execution, administration, or enforcement of or
collection under this Guaranty or any document, instrument, or agreement
relating to any of the Guarantied Obligations, including in any bankruptcy,
insolvency, or similar proceeding in any jurisdiction or political subdivision
thereof; (B) relating to any amendment, modification, waiver, or consent
hereunder or relating to any telecopy or telephonic transmission purporting to
be by any Guarantor or the Borrower; (C) in any way relating to or arising out
of this Guaranty, or any document, instrument, or agreement relating to any of
the Guarantied Obligations, or any action taken or omitted to be taken by any

 

10



--------------------------------------------------------------------------------

Lender or Agent hereunder, and including those arising directly or indirectly
from the violation or asserted violation by any Guarantor or the Borrower or the
Agent or any Lender of any law, rule, regulation, judgment, order, or the like
of any jurisdiction or political subdivision thereof (including those relating
to environmental protection, health, labor, importing, exporting, or safety) and
regardless whether asserted by any governmental entity or any other Person.

(e) Prior Understandings. This Guaranty, the Credit Agreement and the other Loan
Documents constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and supersede any and all other prior and
contemporaneous understandings and agreements.

(f) Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Agent and the Lenders, or any of them, any extension of credit, or any other
event or circumstance whatsoever.

(g) Amendment and Restatement; No Novation. The Existing Guaranty Agreement is
hereby amended and restated in its entirety as provided herein, and this
Guaranty is not intended to constitute, nor does it constitute, an interruption,
suspension of continuity, satisfaction, discharge of prior duties, novation, or
termination of the indebtedness, loans, liabilities, expenses, or guarantied
obligations under the Credit Agreement or the Existing Guaranty Agreement. Each
Guarantor and the Agent acknowledge and agree that the Existing Guaranty
Agreement has continued to guaranty the indebtedness, loans, liabilities,
expenses, and obligations under the Credit Agreement since the date of execution
of the Existing Guaranty Agreement; and that this Guaranty is entitled to all
rights and benefits originally pertaining to the Existing Guaranty Agreement.

[SIGNATURE PAGES FOLLOW]

 

132



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 5 OF AMENDED AND RESTATED CONTINUING AGREEMENT OF

GUARANTY AND SURETYSHIP]

IN WITNESS WHEREOF, each Guarantor intending to be legally bound, has executed
this Guaranty as of the date first above written with the intention that this
Guaranty shall constitute a sealed instrument.

 

FEDERATED ADMINISTRATIVE SERVICES

By:

  ________________________________(Seal)

Name:

 

 

Title:

 

 

FEDERATED ADMINISTRATIVE SERVICES, INC.

By:

  ________________________________(Seal)

Name:

 

 

Title:

 

 

FEDERATED INVESTMENT MANAGEMENT COMPANY

By:

  ________________________________(Seal)

Name:

 

 

Title:

 

 

FEDERATED GLOBAL INVESTMENT MANAGEMENT CORP.

By:

  ________________________________(Seal)

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 5 OF AMENDED AND RESTATED CONTINUING AGREEMENT OF

GUARANTY AND SURETYSHIP]

 

FEDERATED INVESTORS MANAGEMENT
COMPANY

By:

  ________________________________(Seal)

Name:

 

 

Title:

 

 

FEDERATED INVESTMENT COUNSELING

By:

  ________________________________(Seal)

Name:

 

 

Title:

 

 

FEDERATED SERVICES COMPANY

By:

  ________________________________(Seal)

Name:

 

 

Title:

 

 

FEDERATED SHAREHOLDER SERVICES COMPANY

By:

  ________________________________(Seal)

Name:

 

 

Title:

 

 

FII HOLDINGS, INC.

By:

  ________________________________(Seal)

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 5 OF AMENDED AND RESTATED CONTINUING AGREEMENT OF

GUARANTY AND SURETYSHIP]

 

FEDERATED PRIVATE ASSET MANAGEMENT,
INC.

By:

  ________________________________(Seal)

Name:

 

 

Title:

 

 

RETIREMENT PLAN SERVICE COMPANY OF AMERICA

By:

  ________________________________(Seal)

Name:

 

 

Title:

 

 

FEDERATED ADVISORY SERVICES COMPANY

By:

  ________________________________(Seal)

Name:

 

 

Title:

 

 

FEDERATED EQUITY MANAGEMENT COMPANY OF PENNSYLVANIA

By:

  ________________________________(Seal)

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 4 OF 5 OF AMENDED AND RESTATED CONTINUING AGREEMENT OF

GUARANTY AND SURETYSHIP]

 

FEDERATED MDTA TRUST By:   _________________________________(Seal) Name:  

 

Title:  

 

HBSS ACQUISITION CO. By:   _________________________________(Seal) Name:  

 

Title:  

 

FEDERATED MDTA LLC By:   _________________________________(Seal) Name:  

 

Title:  

 

SOUTHPOINTE DISTRIBUTION SERVICES INC. By:  
_________________________________(Seal) Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 5 OF 5 OF AMENDED AND RESTATED CONTINUING AGREEMENT OF

GUARANTY AND SURETYSHIP]

 

ACCEPTANCE AND CONSENT:

PNC BANK, NATIONAL ASSOCIATION,as Agent By:  
________________________________(Seal) Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(L)

FORM OF

LOAN DOCUMENT JOINDER AND ASSUMPTION AGREEMENT

THIS LOAN DOCUMENT JOINDER AND ASSUMPTION AGREEMENT (the “Joinder”) is made as
of                         , 20__, by                                          
                       , a                                     
[corporation/partnership/limited liability company] (the “New Party”).

Background

Reference is made to (i) the Amended and Restated Credit Agreement, dated as of
April __, 2010, as the same may be restated, modified, supplemented, or amended
from time to time (the “Agreement”), by and among FEDERATED INVESTORS, INC., a
Pennsylvania corporation (the “Borrower”), the Guarantors now or hereafter party
thereto (the “Guarantors”), the Lenders now or hereafter party thereto (the
“Lenders”) and PNC BANK, NATIONAL ASSOCIATION, in its capacity as agent for the
Lenders (in such capacity, the “Agent”); (ii) the Amended and Restated
Continuing Agreement of Guaranty and Suretyship, dated as of April __, 2010, as
the same may be restated, modified, supplemented, or amended from time to time
(the “Guaranty”), of Guarantors now or hereafter a party thereto given to Agent
as agent for the Lenders; and (iii) the other Loan Documents referred to in the
Agreement, as the same may be modified, supplemented, restated or amended from
time to time (the “Loan Documents”).

Agreement

Capitalized terms defined in the Agreement are used herein as defined therein.

In consideration of the value of the synergistic and other benefits received by
the New Party as a result of being or becoming affiliated with the Borrower and
the other Loan Parties, the New Party hereby agrees that effective as of the
date hereof it hereby is, and shall be deemed to be, and assumes the obligations
of a “Guarantor,” jointly and severally with the existing Guarantors under the
Agreement and under the Guaranty; and, New Party hereby agrees that from the
date hereof and so long as any Loan or any Commitment of any Lender shall remain
outstanding and until the payment in full of the Loans and the Notes, and the
performance of all other obligations of the Borrower and the other Loan Parties
under the Loan Documents, the New Party shall perform, comply with, and be
subject to and bound by each of the terms and provisions of the Agreement and
the Guaranty jointly and severally with the other Guarantors which are parties
thereto. Without limiting the generality of the foregoing, the New Party hereby
represents and warrants that (i) each of the representations and warranties set
forth in Section 6.1 of the Agreement applicable to a Loan Party and its
Subsidiaries is true and correct as to the New Party on and as of the date
hereof, and (ii) the New Party has heretofore received a true and correct copy
of the Agreement and the Guaranty and each of the other Loan Documents
(including any modifications thereof or supplements or waivers thereto) in
effect on the date hereof.



--------------------------------------------------------------------------------

The New Party hereby makes, affirms, and ratifies in favor of the Lenders and
the Agent, the Agreement and the Guaranty.

The New Party is simultaneously delivering to the Agent the documents together
with this Joinder required under Section 8.1.11 and Section 11.18 of the
Agreement.

In furtherance of the foregoing, the New Party shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of Agent to carry out
more effectively the provisions and purposes of this Joinder and the other Loan
Documents.

The New Party acknowledges and agrees that a telecopy transmission to Agent or
any Lender of signature pages hereof purporting to be signed on behalf of the
New Party shall constitute effective and binding execution and delivery hereof
by the New Party.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 OF LOAN DOCUMENT JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Party has
duly executed this Loan Document Joinder and Assumption Agreement and delivered
the same to the Agent for the benefit of the Lenders, as of the date and year
first above written.

 

[NEW PARTY] By:  

(SEAL)

Name:  

 

Title:  

 

 

Address for Notice:

 

 

 

Telephone No.:  

`

Facsimile No.:  

 

Acknowledged and accepted:

 

PNC BANK, NATIONAL ASSOCIATION, as Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(T)

FORM OF

TERM NOTE

 

$               

April     , 2010

Pittsburgh, Pennsylvania

FOR VALUE RECEIVED, the undersigned, FEDERATED INVESTORS, INC., a Pennsylvania
corporation (herein called the “Borrower”), hereby unconditionally promises to
pay to the order of                     (the “Bank”), the lesser of (i) the
principal sum of                     U.S. Dollars (U.S. $            ), or
(ii) the aggregate unpaid principal balance of all Term Loans made by the Lender
to the Borrower pursuant to Section 3.1 of the Amended and Restated Credit
Agreement dated as of April __, 2010 among the Borrower, the Lenders from time
to time party thereto, the Guarantors from time to time party thereto, and PNC
Bank, National Association, as agent (the “Agent”) for the Lenders (as it may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), payable as set forth in Section 3.2 of the Credit
Agreement, with the outstanding balance of principal payable in full on the
Expiration Date or the earlier acceleration of the Loans. The Borrower shall pay
interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof at the rate or rates per annum specified by the Borrower
pursuant to Section 4.1 of, or as otherwise provided in, the Credit Agreement.
After any principal hereof or interest hereon shall have become due and payable
by its terms or by acceleration, declaration or otherwise, and after expiration
of any applicable grace period, such amount shall thereafter bear interest at a
rate per annum which shall be equal to two percent (2%) above the rate of
interest otherwise applicable with respect to such amount or two percent
(2%) above the Base Rate Option if no rate of interest is otherwise applicable,
until paid in full (whether before or after judgment), payable on demand.

Subject to the provisions of the Credit Agreement, interest hereon will be
payable (i) on the Term Loans to which the Base Rate Option applies, on the
first Business Day of each July, October, January and April after the date
hereof and on the Expiration Date, and thereafter on demand, (ii) on the Term
Loans to which the LIBOR Rate Option applies, on the last day of each applicable
Interest Period and, if any such Interest Period is longer than three
(3) Months, also on the ninetieth (90th) day of such Interest Period and on the
Expiration Date, and thereafter on demand, (iii) on the Expiration Date, (iv) on
acceleration of this Note, and (v) at any other time set forth in the Credit
Agreement.

If any payment of principal or interest on this Note shall be stated to be or
become due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day (unless in the case of the Term Loans to which
the LIBOR Rate Option applies such Business Day falls in the next calendar
month, in which case the payment shall be made on the next preceding Business
Day) and any such extension of time shall in such case be included in computing
interest in connection with payment.



--------------------------------------------------------------------------------

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Agent located at PNC Firstside Center, 4th
Floor, 500 First Avenue, Pittsburgh, Pennsylvania 15219, in lawful money of the
United States of America in immediately available funds.

This Note is one of the Term Notes referred to in, is subject to the provisions
of and is entitled to the security provided for in and the other benefits of,
the Credit Agreement, which Credit Agreement among other things contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayment, in certain circumstances, on account of
principal hereof prior to maturity upon the terms and conditions therein
specified.

Except as otherwise provided in the Credit Agreement, the Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings specified in the Credit Agreement.

This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Agent, the Lender and their
respective successors and assigns. All references herein to the “Borrower”, the
“Agent” and the “Lender” shall be deemed to apply to the Borrower, the Agent and
the Lender, respectively, and their respective successors and assigns.

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal law of
the Commonwealth of Pennsylvania without giving effect to its principles of
conflicts of law.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO TERM NOTE

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer with the intention that
this Note constitutes a sealed instrument.

 

WITNESS/ATTEST:

    FEDERATED INVESTORS, INC.

 

    By:  

(SEAL)

Title:  

 

    Name:  

 

      Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT 3.3

FORM OF

TERM LOAN REQUEST

 

TO:   

PNC Bank, National Association, as Agent

Telephone No.: (412) 762-7638

Telecopier No. (412) 705-2006

Attn: Rini Davis

FROM:    Federated Investors, Inc. RE:    Amended and Restated Credit Agreement
dated as of April     , 2010 by and among Federated Investors, Inc., the Lenders
from time to time party thereto, the Guarantors from time to time party thereto,
and PNC Bank, National Association, as Agent (as amended, restated, supplemented
or modified from time to time, the “Agreement”)

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Agreement.

Pursuant to the Agreement, the undersigned Borrower irrevocably requests
[check as appropriate]:

 

1.    (a)   

         

   A new Term Loan pursuant to Section 3.1, OR      

 

   A renewal of the LIBOR Rate Option with respect to an outstanding tranche of
Term Loans, OR      

 

   A conversion of an outstanding tranche of Term Loans currently under the Base
Rate Option, OR      

 

   A conversion of an outstanding tranche of Term Loans currently under the
LIBOR Rate Option

TO OR IN THE FORM OF:

 

   (b)(i)   

         

   Base Rate Option Loans having a Borrowing Date of                 , 20    
(which date shall (i) be one (1) Business Day before receipt by Agent by
1:00 p.m. (Pittsburgh time) of this Loan Request, and (ii) occur on the last day
of the Interest Period if a LIBOR Rate Option Loan is being converted into a
Base Rate Option Loan)

OR



--------------------------------------------------------------------------------

   (ii)                LIBOR Rate Option Loans of one Borrowing Tranche having a
Borrowing Date of                             , 20     (which date shall (i) be
three (3) Business Days after the Business Day of receipt by Agent by 1:00 p.m.
(Pittsburgh time) of this Loan Request, and (ii) occur on the last day of the
Interest Period if a LIBOR Rate Option Loan is being renewed as a LIBOR Rate
Option Loan)

2. Such Term Loan is in the principal amount of U.S. $            (shall not be
less than (i) $5,000,000 and increments of $50,000 if in excess of $5,000,000
for each Loan Request to which the LIBOR Rate Option applies or (ii) the lesser
of $1,000,000 or the maximum amount available and increments of $50,000 if in
excess of $1,000,000 for each Loan Request to which the Base Rate Option
applies).

3.                     For an Interest Period of:

 

                                                                     
                                 [one (1), two (2), three (3), six (6) or twelve
(12) months]

4. The undersigned hereby irrevocably requests [check one line under 1.(a) below
and fill in blank space next to the line as appropriate]:

 

   1.(a)                Funds to be deposited into PNC bank account per our
current standing instructions. Complete amount of deposit if not full loan
advance amount: $                           OR                      Funds to be
wired per the following wire instructions:                  

$                     Amount of Wire Transfer

        

Bank Name:                                      

        

ABA:                                                  

        

Account Number:                            

        

Account Name:                                

        

Reference:                                         

               OR         

        

   Funds to be wired per the attached Funds Flow (multiple wire transfers)

5. As of the date hereof and the date of making of the Term Loan requested
hereby: the representations and warranties contained in Article 6 of the
Agreement and any certificates delivered by any of the Loan Parties after the
Closing Date are and will be true (except representations, warranties and
certifications that expressly relate solely to an earlier date or time, which
representations, warranties and certifications were true on and as of the
specific date referred to therein); the Loan Parties have performed and complied
with all covenants and conditions of the Agreement; no Event of Default or
Potential Default has occurred and is

 

2



--------------------------------------------------------------------------------

continuing or shall exist; and the making of the Term Loan requested hereby
shall not contravene any Law applicable to the Loan Parties, the Agent or any of
the Lenders.

The undersigned hereby certifies to the accuracy of the foregoing.

 

      FEDERATED INVESTORS, INC. Date  

 

    By  

 

      Name:  

 

      Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT 7.1.4

OPINION OF COUNSEL

The opinion of counsel shall confirm those representations and warranties with
respect to the Borrower and the other Loan Parties contained in Section 6.1 of
the Credit Agreement which are listed below.

 

6.1.1    Organization and Qualification 6.1.3    Power and Authority 6.1.4   
Validity and Binding Effect 6.1.5    No Conflict 6.1.6    Litigation 6.1.12   
Consents and Approvals 6.1.18    Investment Companies



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

FORM OF

COMPLIANCE CERTIFICATE

PNC Bank, National Association, as Agent

1600 Market Street

Philadelphia, PA 19103

Telephone No.: (215) 585-6968

Telecopier No.: (215) 585-7669

Attn: Cara Gentile

Ladies and Gentlemen:

Pursuant to Section 8.3.3 of the Amended and Restated Credit Agreement (the
“Agreement”) dated as of April __, 2010, by and among Federated Investors, Inc.
(the “Borrower”), the Lenders from time to time party thereto, the Guarantors
from time to time party thereto, and PNC Bank, National Association, as agent
(the “Agent”) for the Lenders, as amended, restated or supplemented from time to
time, I, the [Chief Executive Officer / President / Chief Financial Officer /
Treasurer / other Authorized Officer] of the Borrower, in my capacity as the
[Chief Executive Officer / President / Chief Financial Officer / Treasurer /
other Authorized Officer], do hereby certify to the Lenders and the Agent as
follows (capitalized terms which are not defined herein have the meanings given
in the Agreement) as of the [quarter/year] ending on                      (the
“Report Date”):

 

(1)    The representations and warranties of the Borrower and other Loan Parties
contained in Article 6 of the Agreement and any certifications delivered by the
Borrower or any other Loan Party after the Closing Date are true on and as of
the Report Date with the same effect as though such representations, warranties
and certifications had been made on and as of such date (except representations,
warranties and certifications which expressly related solely to an earlier date
and time which representations, warranties and certifications were true on and
as of the specific date referred to therein), and the Borrower and other Loan
Parties have performed and complied with all covenants and conditions of the
Agreement, [except that: insert any applicable disclosures]. (2)    No Event of
Default or Potential Default exists and is continuing.    (3)    Maximum
Leverage Ratio (Section 8.2.14). The ratio of (A) Total Funded Indebtedness on
the Report Date to (B) Consolidated EBITDA for the four (4) fiscal quarters
ending as of the Report Date is                      to 1.00 which does not
exceed 2.50 to 1.00.    (A)    Total Funded Indebtedness as of the Report Date
(each Item is measured on a consolidated basis):       (i)   Borrowed money
(including both the current and long-term portion of borrowed money)   
$            



--------------------------------------------------------------------------------

        (ii)    Capitalized lease obligations   $                         (iii)
   Reimbursement obligations under any letters of credit   $                
        (iv)    Without duplication, contingent and guaranty obligations with
respect to Items (i), (ii) and (iii) above   $                         (v)   
Sum of Items (i), (ii), (iii) and (iv) above equals Total Funded Indebtedness  
$                      (B)    Consolidated EBITDA for the four (4) quarters
ending on the Report Date (insert figure from Item 4(A)(iv) below)   $   
                  (C)    Ratio of Item (A)(v) to Item (B) equals Leverage Ratio
       to 1.00 (4)      Minimum Interest Coverage Ratio (Section 8.2.15). The
ratio of (A) Consolidated EBITDA to (B) consolidated interest expense for the
four (4) fiscal quarters then ended of the Borrower and its Consolidated
Subsidiaries, as of the Report Date, is              to 1.0 which is not less
than 4.0 to 1.0.         (A)    Consolidated EBITDA is computed as follows (each
Item is measured for the four (4) fiscal quarters ending on the Report Date on a
consolidated basis):              (i)    (a)    net income   $                
           (b)    depreciation   $                            (c)   
amortization   $                            (d)    other non-cash charges to net
income (excluding any non-cash charges which require an accrual or reserve for
cash charges for any future period)   $                            (e)   
interest expense   $                            (f)    income tax expense   $   
                     (ii)    Sum of Items (a), (b), (c), (d), (e) and (f)   $   
                     (iii)    Non-cash credits to net income   $                
        (iv)    Item (ii) reduced by Item (iii) equals Consolidated EBITDA
(provided if the Borrower and Consolidated Subsidiaries shall make one or more
acquisitions or dispositions of the capital stock of any Person or all or
substantially all of the assets of any Person permitted by Sections 8.2.6   $   
            

 

2



--------------------------------------------------------------------------------

           or 8.2.7 during such period, Consolidated EBITDA for such period
shall be adjusted on a pro forma basis in a manner satisfactory to the Agent to
give effect to all such acquisitions or dispositions as if they had occurred at
the beginning of such peri           (B)    Consolidated interest expense of the
Borrower and its Consolidated Subsidiaries for the four (4) fiscal quarters
ending on the Report Date   $                      (C)    Ratio of Item (A)(iv)
to Item (B) equals interest coverage ratio           to 1.0 (5)     
Liquidations, Mergers, Consolidations, Acquisitions (Section 8.2.6). None of the
Loan Parties or their Subsidiaries was a party to any dissolution, liquidation,
merger, consolidation or acquisition during the quarter ending on the Report
Date, except as expressly permitted under Section 8.2.6.                      
     (A)    Acquisitions of Stock or Assets of Third Parties (Subsection (ii) of
Section 8.2.6).                                 (i)    The Borrower and each
Consolidated Subsidiary of the Borrower did not acquire the stock or assets of
any other Persons except as listed below, each of which transactions is
correctly described below and was completed in compliance with Section 8.2.6(ii)
of the Agreement:     

 

Date of
Transaction

  Name of
Seller   Assets Acquired
(Stock or Assets)   Purchase Price
(including liabilities
assumed)                                                  $              
                                             $            
        $            
  (Total)

 

(6)      Disposition of Assets or Subsidiaries (Section 8.2.7). The Loan Parties
and their Subsidiaries did not sell, convey, assign, lease, abandon or otherwise
transfer or dispose of, voluntarily or involuntarily, any of their properties or
assets, tangible or intangible (including sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper, equipment or general
intangibles with or without recourse or of capital stock, shares of beneficial
interest or partnership interests of a Subsidiary), except in accordance with
clauses (i) through (iv) of Section 8.2.7 of the Agreement.         (A)   
Capital Stock or Substantially All Assets (Subsection (iv) of Section 8.2.7).
The assets of any sold or transferred Subsidiary comprised         % of the   

 

3



--------------------------------------------------------------------------------

   total assets of the Borrower and the Consolidated Subsidiaries for the most
recent fiscal quarter ending prior to such disposition, which does not exceed
the permitted percentage of 5%, and         % of Consolidated EBITDA for the
most recent four (4) fiscal quarters ending prior to such disposition is
attributable to such sold or transferred Subsidiaries or assets, which does not
exceed the permitted percentage of 5%.

(7)

   Change of Ownership (Section 8.2.13).   

(A)

   No change in the ownership of Borrower’s capital stock has occurred during
the quarter ending on the Report Date except for transactions permitted under of
Section 8.2.13 of the Agreement.

(8)

   New Subsidiaries (Section 8.1.11). Borrower has not created or acquired any
Subsidiaries during the calendar quarter ending on the Report Date except for
the following:    Name of Subsidiary    Acquired/Formed   

Date of Acquisition of

Formation

   _________    _________    _________    _________    _________    _________

[insert “None” if Borrower has not created or acquired any new Subsidiaries]

If Borrower has listed any Subsidiaries above, Borrower must check and complete
(1) or (2) below, as applicable (see Section 8.1.11):

 

(1)

      ____    Borrower has previously caused each of the Subsidiaries listed
above and its owners to execute and deliver to the Agent each of the following:
   (a)    ____    A Loan Document Joinder    (b)    ____    Secretary’s
Certificate attaching organizational documents, authorizing resolutions and
incumbency    (c)    ____    a legal opinion confirming the matters set forth in
Exhibit 7.1.4 to the Agreement

(2)

      ____    Borrower is delivering each of the documents listed in Item 1(a)
through (c) above with this Certificate

 

4



--------------------------------------------------------------------------------

FEDERATED INVESTORS, INC.

By:

   

Name

   

Title

   

 

5